Mr President, as chairman of the Committee on Industry, Research and Energy, I should like it confirmed – for the record – that all the letters of assessment on the Commissioners–designate have been forwarded to Mr Barroso, President–designate of the Commission.
Mr Chichester, I note your request. You will certainly be given an appropriate confirmation.
Mr President, last Sunday, speaking to my country’s top newspaper, Mrs Loyola de Palacio stated that Spain was losing weight in the European Union and becoming an appendage of France and Germany.
We have said in this House over recent days that everybody has the right to think and express their opinions, whatever they may be, but when that opinion clashes with the responsibilities of a Vice-President of the Commission, calling into question three States of the Union, we believe that is very serious.
Since we believe it to be an insult to my country, Spain, and probably to two other countries of the Union, I would call on the Vice-President of the Commission for a specific rectification and on acting-President Prodi to intervene.
Mr Martínez, as you yourself have mentioned, the predominant responsibility for reacting to this issue lies with Mr Prodi and the Commission and I have no doubt that appropriate reactions will be given, in accordance with the political sensibilities of those primarily involved.
The next item is oral question B6-0019/04 by Mrs Záborská, on behalf of the Committee on Women’s Rights and Gender Equality, to the Commission, on women and poverty.
, .  Mr President, Madam Commissioner, on Sunday 17 October the international community observed the International Day for the Elimination of Poverty, in order to draw attention to poverty as a violation of human rights.
We are endeavouring to eliminate poverty, but, if we are to succeed in this, society must redouble its efforts. It must take as its starting-point the experiences of those who actually live in poverty, and of the families that reject poverty and do everything to ensure a better future for their children. Such people are a lasting testimony to the idea that wherever there are women, children and men condemned to a life of poverty, their human rights are violated. It is our fundamental duty to unite in order to ensure that these rights are respected throughout the European Union.
On 17 October 1987, in response to the call of Father Jozef Brezinsky, 100 000 defenders of human rights gathered in rue Trocadero in Paris to pay their respects to the victims of hunger, violence and ignorance. They demonstrated their opposition to poverty and called on the human race to unite in order to ensure respect for human rights.
The European Parliament subsequently adopted this position in its annual reports on basic human rights in the European Union. In 1996, in the same spirit, the United Nations launched its first Decade for the Elimination of World Poverty. Through the Lisbon Agenda the European Union also became active in this area. Allow me to mention two important points that relate to this problem.
The first is the adoption of a position on participation. It is important for the poorest members of society to participate directly in the planning, implementation and evaluation of programmes and strategies. The World Bank, for example, has adopted precisely this type of participatory approach in the fight against poverty.
As far as the European institutions are concerned, there should be much more determination and conviction, as well as the appropriate instruments, if they are to be able to act effectively. In spite of the finest resolutions, European Community policy has not been sufficiently successful in dealing with the feminisation of poverty. Programmes to counter social exclusion often lack specific measures aimed at women. I am thinking, above all, of single mothers, widows, handicapped women and pensioners, women who have become dependent on others, and also of women who suffer sexual discrimination within their ethnic group or other minority.
In short the European project has failed to create equal opportunities. I am, however, filled with pride when I see women taking on important responsibilities with respect to inter-generational solidarity within the framework of the family. I am convinced that each and every woman can have a positive influence on the ways in which society is organised and its structure is shaped.
Since all women support basic human values like truth and justice, love and freedom, they should be supported in the fostering and propagation of these values in their family and professional lives. I would like to pay special homage to those who live far from their homes or in difficult conditions, but who manage to overcome their suffering and exhaustion in order to help their nearest and dearest. In this respect I utterly condemn those people traffickers who exploit vulnerable women and children like these.
The second important aspect is the Internal Stability Pact. It is generally recognised that poverty is a real test for democratic systems. In spite of this, the European Union heads of state and their governments have refused to recognise the elimination of poverty as one of the aims of the European Union in the draft Constitutional Agreement.
Many have already heard of the Stability and Growth Pact. On 17 October I would like to introduce another kind of stability pact, an internal stability pact, which would give women and impoverished families more self-esteem and dignity, a pact that would open the doors of society to women and the poor. We should support this pact for internal stability within an enlarged Europe and eliminate poverty, thereby promoting solidarity between generations, outlawing discrimination, and encouraging equality of opportunity and constructive dialogue, so that together we can build a genuine partnership with the weakest members of society.
.  Mr President, ladies and gentlemen, I would like to start by thanking Mrs Záborská and the members of the Committee on Women’s Rights and Gender Equality for tackling this extremely important issue. Thank you also, Mrs Záborská, for your passionate speech.
I cannot, however, go along with your general assertion that the European Union has failed to bring about equality. From the very beginning of the European Union, equality of opportunity has had a major role both in the Treaty and in legislation, and much has been achieved.
It is true, though, that poverty, and consequently social exclusion, are more of a threat to women, including those in Europe’s Member States – whether in or out of work, whether young or old – than to men. Very many women have no secure income of their own and are financially dependent on their families or obliged to rely on minimal incomes. Many women of pensionable age have an inadequate pension or none at all, whether because they have never worked, have stopped working, have been obliged to stop working, or were employed part-time.
What is especially alarming is that, where families are in poverty, the burden falls to a disproportionate extent on women. There are two causes underlying this: one is the gender-specific aspects of working life and the other is the gender-specific division of labour in families. Single-parent families, most of which, as you have said, consist of women with children, very often find themselves in financial need, and we should have particular respect for women bringing up children on their own.
The adverse effects are compounded in the case of women belonging to at-risk or excluded groups such as immigrants, ethnic minorities or the disabled. Such women are very often the victims of multiple discrimination, something that has ceased to be acceptable, and this is where our campaign against poverty and social exclusion must start.
The efforts of the actors at European and national level to combat poverty among women and what you have termed the feminisation of poverty may be observed in the context of the open method of coordination in the field of social inclusion. Even though primary responsibility for this still lies with the Member States, the European Commission and the Social Protection Committee have an important part to play in effectively implementing the principle of gender mainstreaming.
Among the shared goals underpinning the process is gender balance, which is to be taken fully into account when drawing up action plans at national level. Such plans should also provide for measures geared to the specific needs of women, with the Member States being required to ensure the involvement of non-governmental organisations dealing with women’s specific needs in the development, follow-up and evaluation of the national action plans. Along with the open method of coordination in the spheres of poverty and exclusion, there is to be a Community action programme running until the end of 2006, and cooperation between the Member States in combating social exclusion is also to be supported.
It is worth mentioning that one criterion for the granting of financial aid – in the Structural Funds, for example – is the promotion of gender equality. As has already been mentioned, the Commission is aware that it is women in particular who are at risk of poverty when they reach retirement age. It is in relation to this that the open coordination method has also been applied to such issues as the adequacy of pensions and the financial sustainability of pension systems.
A series of initiatives taken at EU level over recent years have helped to give practical expression to the concerns raised by your House in its 1994 resolution on women’s poverty in Europe. These include, for example, not only the measures under the open method of coordination, but also the reversal of the burden of proof in legislation on gender equality and the latest directive based on Article 13 of the Treaty establishing the European Communities. Gender mainstreaming has been included in the European employment strategy, and reform of the Structural Funds involves giving them an even stronger gender equality dimension.
I am sure we are all agreed that reliable and specific data are needed if strategies are to be effective and focussed. Data, broken down by gender, are of crucial importance in combating poverty and social exclusion; without them, indicators cannot be watertight. The open method of coordination in relation to social exclusion uses a number of common indicators, supplemented by national data, as a framework for exchange and analysis. The breakdown of all indicators by gender is standard; they must also be divided up by reference to age in order to take special account of children and child poverty. The Commission regularly publishes quantitative information on poverty and social exclusion, and this is broken down by gender and age.
I can assure you that the Commission is aware of the problems of women in poverty. It is also aware that poverty is one of the principal reasons and causes underlying the trafficking in women and other forms of sexual exploitation. I would like to press home the point that none of us – the European institutions, the Member States or society – can tolerate women falling victim to exploitation, whether this be sexual or takes some other form. We must continue to act decisively and make further effort to combat the causes that exist. We must ensure that more economic possibilities are open to women, that they gain greater economic independence and full access to economic resources, to support and assistance and to education.
– Mr President, Commissioner, ladies and gentlemen, I was in Geneva, Switzerland, last Wednesday in order to attend an event, when I noticed a huge billboard advertising the fact that there is poverty in society. It particularly caught my attention and I automatically thought that such a billboard would not be out of place in our societies, in the European Union. Unfortunately, we all need to realise this, even we who are responsible for policy-making and come into daily contact with reality, because it is something which offends our democracy and brings the effectiveness of our policies into question.
The statistics we have at our disposal are both revealing and worrying. An average of 15% in the European Union of the 15 at least, in the old European Union; anyway, the problem is chronic in most countries. Nor is the situation uniform and this is something which we should pay particular attention to, in order to find out why the situation is better in some places than others and what good results are being achieved.
From Sweden to Ireland and from the countries of the south to the new Member States, the situation is very serious everywhere for certain groups, such as the unemployed, single parents, the elderly living alone and families with large numbers of children and women are in the majority in all these groups.
The citizens of the European Union – and women especially – have extremely acute concerns and demands, as we all saw during the European elections. That time is still very close. The debate on the Constitution will focus on these issues, if my experience is anything to go by. Let us all be prepared for that; we need to prepare not only our responses to the dialogue, but also our policies, at both European and national level. The debate on the financial perspectives for 2007-2013, the new regulation on the Structural Funds and next year's budget give us ample opportunity to turn our attention to these matters. However, it is not only the financial resources which we provide for employment and social support policies that count. A better qualitative approach to the evaluation of our policies is needed. We need to see if the money we provide is having an effect, at least in accordance with our wishes and calculations.
Are the European Commission and the Council (which is absent today, as usual during such debates) satisfied with the evaluation being made of the national action plans on employment, the national action plans for social integration, the results of coordination, to which you referred, Commissioner? Are they getting to the root of the problems and the results? Has the gender dimension been substantively integrated? The Committee on Women's Rights and Gender Equality has insisted many times and has made numerous recommendations on efficient and substantive gender integration. However, for this special studies and research are needed, statistics need to be collated by category and, as you mentioned Commissioner, indicators are needed. We also need, of course, to look at all the statistics we collate at a harmonised level, because the statistics of certain Member States of the European Union are not harmonised. Harmonisation is necessary if we are to be able to collate real data and have comparative tables which will allow us to make better use of our policies of exchanging best practices. I believe that this is vital, not only to our cohesion in the Europe of the 25, but also to preparations for a new enlargement and to the success of the objectives of development aid in our foreign relations.
Mr President, Commissioner, you have depicted for us the situation ten years on from this House’s adoption of the report on combating poverty among women in Europe, and have taken stock of it; I have to say that we have achieved a fair bit, and a lot has happened in Europe. One might say that, at the Beijing World Conference on Women, Europe stood out as a beacon of women’s rights. We have always spearheaded them, and thus it is particularly painful that we have been unable to bring about any decisive reduction in the gap between the poor and the well-off in Europe.
I see poverty as having a woman’s face, and the facts make it apparent to all that there is still much to do to change that situation. Women still make up the majority in the groups at risk: the long-term unemployed, the lone parents and the impoverished elderly. It is particularly painful and tragic that children are at particularly high risk of poverty in our prosperous society, and let me just say that I was therefore particularly outraged by Mr Buttiglione’s discriminatory remarks about mothers who bring up children on their own. That is something we must not put up with nor allow to go unchallenged.
It is in education that the gender gap becomes glaringly apparent. A reading of UNESCO’s figures reveals that the lack of education is one of the key factors forcing women into poverty. Another factor in Europe is that we women are employed under insecure conditions; there is also the exceptionally high incidence of violence in these social groups. Maternal mortality is on the rise, and the lives of women living in poverty are at particular risk. Women are also especially hard hit by the epidemic of HIV and Aids, currently representing the majority of those newly infected worldwide. All these aspects we have to take into account and redouble our efforts to deal with them. The economic losses resulting from them are enormous, and so, when implementing the Lisbon strategy, and on the points to which the Commissioner referred, we should really press the point home that the key element underpinning the European social model is, in the final analysis, women’s development and support for them, and that we in Europe really do have the most generous resources for further empowering women and thereby making European society more human.
We on the Committee on Women’s Rights and Gender Equality demand that these points be incorporated in future major projects on the European social model, in the Progress programme, in the Structural Funds and in the new employment guidelines. The Constitutional Treaty provides us with good instruments for this purpose; let us make it come alive and, by means of gender mainstreaming, give women pride of place in our deliberations.
Mr President, ladies and gentlemen, Commissioner Schreyer, we do not have to be told that there is a very great deal of poverty in the world. Nor do we have to be told that women are hit harder by poverty than men. For many years, we have talked about development, aid and solidarity, but in practice far too little money has been made available. We in the rich part of the world have, however, obtained large amounts of money at the expense of poor people far away. This applies above all to the EU, to which I am nonetheless thoroughly proud to belong.
Poverty both within and outside the EU hits women harder than men. In and outside Europe, poverty is particularly widespread among women living in the countryside. When people can produce their own food, they have made at least a little progress in the fight against poverty.
How can we in Europe help women in the very poorest countries? For me, the answer is simple. A large proportion of the world’s farmers are, in actual fact, women, and the EU has a crucial role to play regarding the developing countries’ food supply. Our agricultural policy with its subsidies, including export subsidies, is a direct impediment to families in developing countries being able to produce food to sell and being able to export products to our part of the world.
Through our policy, we are excluding them. By subsidising our own producers, we are dumping the prices on their market. Our agricultural policy is a disgrace to the EU. As you know, the responsibility does not lie with this House. It is no secret that Europe’s Heads of State or Government bear responsibility for the fact that approximately half of the EU budget helps make the world’s poor still poorer. This reverse aid policy must be brought to an end.
Yesterday, Commission President-designate Barroso received a rebuff. The fact that, here in Parliament, we succeeded in getting our act together and clearly emphasising that we did not accept a Commission based on homophobia and misogyny is a great victory. We in Parliament have the opportunity to do much more. Hopefully, we shall also be able to do away with the shameful agricultural policy. Only then shall we be able to say that the European Union is doing something to combat poverty.
Mr President, ladies and gentlemen, Commissioner, poverty has a face; we have already seen that it is that of a woman. Poverty hits single parents, above all women with children, especially hard. Our society may well talk about children being its wealth, but the end result is poverty for the people who have many of them. This is indeed scandalous, and I believe that the Commission, in the Lisbon process and elsewhere, must do much more. There is a need for more employment for women, and it must be one of the EU’s most especial concerns to do more about childcare, in order to improve the situation as regards education and childcare.
We know too that older women are particularly affected. The removal of discrimination against women in private pension provision represented one small step in the right direction, but, here too, there still remains much more to be done. There are far too few indicators at European level to facilitate progress in the battle against poverty among women, and too little account is taken of the issue when making policy. The Commission needs to take another great leap forward in order that more account may be taken of women’s issues, of equality for women, in the EU’s policy areas.
There are too few statistics to really back that up. I hope that the Commission will keep to its timetable for the Gender Institute and that there will be no further delays. As the Council has emphasised, we need the Gender Institute, not only to collate these statistics, but also, perhaps, to derive conclusions from them.
Let me finally mention one point that has not been made so far, namely women and the environment. We know that the destruction of the environment increases the risk of poverty, particularly in what we call the Third World. It follows that sustainable development must continue to be at the top of the list of priorities on the agenda.
Mr President, as speakers in the debate in this House have pointed out, poverty is increasing within the EU. Is that not reason enough for abandoning the neo-liberal economic policy with its Stability and Growth Pact and convergence rules? This policy has, of course, proved not to lead to equality or reduced poverty. On the contrary.
Patriarchal power structures permeate the whole of our society, in both the Member States and, above all, in the European Union. Gender equality is definitely not a feature of the EU’s economic policy which is, in large part, designed by and for men. Gender equality is a feature neither of economics, politics, education nor health care.
Nor is poverty characterised by gender equality. Women are hit hardest and are most exposed to poverty and to the consequences of living in poverty. I have to acknowledge that it is sometimes quite wearying year after year to hear people in power coming out with fine words about, for example, objectives in terms of gender equality and of reduced poverty for women and, at the same time, to know that extremely little is happening in terms of practical action.
Female poverty is not a law of nature. Nor should it be. With the right political and economic decisions, this state of affairs can be changed. I also want to ask why the principle of ‘gender mainstreaming’ has still not been implemented.
Mr President, ladies and gentlemen, following the EU’s enlargement there was a significant rise in the number of people living in poverty. Statistics show that of the EU’s 450 million inhabitants, over 65 million suffer from poverty or even live in destitution that is an affront to their human dignity. In the countries that recently joined the European Union, the problem has been particularly exacerbated by a drop in production, an increase in the level of unemployment and the economic expansion of rich countries. This is especially true of my homeland, Poland.
In my opinion, enlargement of the EU cannot be said to be a success if it is occurring at the cost of great suffering, distress and injustice, along with a widening of the gap between the rich and the poor. When poverty turns into destitution, it becomes a threat to peace. As the Holy Father John Paul II reminds us, ‘if you want peace, reach out to the poor’. Poor countries are not only up against the problem of debt. They have to face many other disturbing problems including lack of access to education and health care, mental disorders, depression, suicide, addiction, various diseases, the forced prostitution of women and children and even human trafficking. They also have to deal with the problem of migration and the threat it poses to the stability of the family, or in other words to that of the whole of society. Stressful working conditions and the exploitation of workers mean that the future appears ever more uncertain.
The impact of poverty is felt most by those who live in rural areas, by the unemployed, disabled people and invalids, the majority of whom are children and women. These latter should be afforded special protection, as they are responsible for raising the next generation. It is women, weighed down not only by housework but also by paid employment, who shoulder the enormous burden imposed by the effects of the transformation process, and this holds true for my country as well. Ever-increasing numbers of people in Poland are affected by poverty. On a global scale, women carry out two thirds of all work, but are said to receive less than 5% of global income, and own less than 1% of global property. Thought should therefore be given to whether the illusory and superficial increase in the percentage of women in governing bodies can compensate for these injustices. It is important to consider whether the Community’s key watchwords of democracy, equal rights and equal opportunities should not be replaced by respect for moral principles and changes to economic mechanisms to guarantee a more equal division of property. Concrete measures to provide active help and care for those who need it are probably called for. Dealing with the issue in a mature way means adopting an in-depth approach. If this is not understood, the material poverty of millions will be as nothing in comparison to the spiritual destitution of the powerful and wealthy of this world.
– Mr President, despite technical progress, despite social advances of all kinds and despite measures being put in place seeking to extend these benefits to all of the countries of the European Union, too many women are still living in extreme poverty and this phenomenon is even more pronounced in the candidate countries wishing to join the European Union. There is even evidence to suggest that poverty is becoming an increasingly feminine problem.
This poverty is due to obvious social factors and, crucially, to inequalities between girls and boys in terms of access to schooling, university education and professional training. Without training, no job and no salary. Without a salary, no social security contributions and therefore no medical or social insurance, no unemployment benefit and no pension. It follows that poverty increases with illness and, when old age comes, the situation becomes desperate. Nevertheless, these women have undeniably made a significant contribution to society throughout their lives by raising their children and doing jobs that are menial, badly paid and, usually, undeclared. As you will be aware, this poverty is also the cause of discrimination against women and trafficking in women.
I therefore believe that it is vital to tackle this evil at its roots, because scattering individual subsidies around will not solve the problem for good and will not eradicate poverty amongst women. We must do all we can to ensure that they have equal access to schooling and professional training. That is where we need to start in our fight against poverty which particularly affects women.
Mr President, ladies and gentlemen, I would like to add two observations to the question tabled by Mrs Záborská:
Firstly, a lot of research has shown that women have borne the main part of the burden of transition in the new Member States, both from the psychological point of view and the socio-economic point of view. This is also closely linked to the feminisation of poverty. Both unemployed and employed women run the risk of poverty. As far as employed women are concerned, this applies in particular to the lowest paid professions and is primarily the result of the fact that women’s pay has long been around 25% lower on average than men’s pay. This is not an exception but an average that applies to virtually the whole of Europe.
In the case of unemployed women, it is the elderly in particular who find themselves in the most complex and difficult situations. In some countries, time spent raising children has not been taken into account and this particularly applies to single mothers.
It has also been shown that the opportunity to get out of the poverty trap is reduced where there is little work and long-term unemployment, and that the opportunity is further reduced the longer a person has been unemployed. In my home country of Slovakia, according to the latest statistics issued by the Statistics Office and calculated according to Eurostat methods, up to 21% of the population is at risk of poverty or lives below the poverty line.
My second observation is that one of the most important dimensions in sustainable development is the social dimension, and poverty in particular. The feminisation of poverty is not a problem restricted to the new Member States. Moreover, it is quite clear that poverty amongst women often results in the social exclusion of children, thereby impacting on the future prospects of the new generation.
I also support the view that these questions are urgent, including the need to strengthen gender-specific statistics within the framework of building a knowledge-based society. I also agree that certain countries, and in particular the governments of certain countries, are attempting to make light of the problem of poverty, as if it were a symptom of personal failure.
I expect the European Commission to take a more robust policy in this respect too.
Mr President, Commissioner, the phenomenon of poverty has no gender. This is not exclusively a women’s problem, but it does particularly affect women. Women earn lower salaries and receive a lower level of social protection. They are the last to gain access to permanent work and the first to be laid off. Women’s economic dependency places constraints on their freedom. As for poor single mothers, how many of them have no means of feeding their children, no roof to shelter them and no government support on which to live with a minimum of dignity?
These single mothers, whom Mr Buttiglione chose to insult, are real heroines. Fortunately, Parliament gave him the response he deserved and I was delighted to hear Mrs Schreyer say that we must respect single mothers. I trust that Mr Barroso will also keep this in mind in the future.
Everything is linked: poverty, disease, illiteracy, lack of academic success, infant and maternal mortality, urban and environmental decay, social discrimination, lack of professional qualifications, unemployment, promiscuity, domestic violence, trafficking in human beings. Around 700 000 women and children every year are seized by networks of human traffickers. The European Institutions cannot turn a blind eye to this shocking figure. It is because of poverty that more children than ever are abandoned, raped, trafficked, beaten up and even murdered by their own parents. Everything is linked, such as poverty and death due to backstreet abortion, as we showed recently in this House with regard to the case of the boat belonging to the ‘Women on Waves’ movement. We must not forget that those who suffer most from the consequences of criminalising the voluntary termination of pregnancy are women from the poorest sections of society. Poor women pay with their health and even with their lives for the monstrous laws that prevent them from gaining access to a safe and hygienic voluntary termination of pregnancy. Such is the case in Ireland, Poland and Portugal.
The fight against the social exclusion of women requires practical measures, as, in fact, laid down in the Lisbon Strategy. What is needed is an updated reading of the Lisbon Strategy to include a gender perspective. The Europe that we want and deserve must show greater solidarity, fairness and humanity towards women too.
Mr President, women constitute a good half of the earth’s population. Two thirds of all work is done by women, but only a tenth of all income is accrued by women.
The Beijing Declaration concerning the targets in terms of gender equality, development and peace and an action plan for achieving these targets was unanimously adopted more than ten years ago by 189 countries at the UN Fourth World Conference on Women.The EU Member States were among these countries. The gap between words and action is still worryingly large when it comes to women’s rights and, as a result, poverty has been feminised in the world. We must put our faith in women in the poor countries and, in that way, also fulfil the UN’s Millennium Declaration, which states that extreme poverty must be halved by 2015.
There is no simple solution. Poverty is solved not through money but through commitment to human rights and sustainable development. The award of the Nobel prize to Wangari Maathai is an example of what can be done.
By guaranteeing women’s rights, land and water are also secured, as well as opportunities for self-provision and local development. We must dare to make demands of the surrounding world. That is why it is important for women to be accorded full status in aid policy, both as aid providers and as aid receivers. I want to know what work the Commissioner is doing in this area.
To turn the argument around, men constitute almost half the earth’s population. A third of all work is done by men, but nine tenths of all income is accrued by men. This fact also applies within the European Union, and I do not agree with the Commissioner’s description. Wage discrimination is increasing, as is female unemployment. Women have worse health, and they are poorer than men within the European Union.
Now that we are working on the Lisbon process, I wish to know what the Commission is doing to guarantee women’s rights, achieve sustainable economic development and enable women to appropriate the rights accorded to them.
Mr President, although official figures by gender are hard to come by, subject to severe delays or non-existent, as regards the 70 million people at risk from relative poverty in the European Union of the 25, we all know that poverty and social exclusion affect women in particular, whether it be because they are old and receive the lowest pensions, because they are young or middle-aged and unemployed or have an unstable job that affords them no rights or is badly paid, because they are immigrants or because they are single mothers.
The situation becomes worse still as the number of people thus affected increases. Some figures indicate the seriousness of the situation, which, incidentally, varies considerably from country to country. In the EU, for example, over 51% of the approximately 20 million unemployed are women. In other words, unemployment, just like poverty, has a female face and seriously affects the women who are victims of multinational companies restructuring and relocating, as happens in my country, Portugal. On the subject of unemployment, the latest Eurostat figures show that across the 25 Member States of the EU, only 38% of permanent posts are held by women, meaning that most work done by women is insecure. Even so, the overall employment rate among women is only 55%, whilst that of men is as high as 71%.
It is therefore not enough to defend the principle of equality. What is needed is a root-and-branch review of Community policies, with priority given to jobs, social inclusion and the fight against discrimination. This would entail a change in the financial and monetary policies of the European Central Bank and the Stability and Growth Pact, which should be replaced by a development, jobs and social inclusion pact. Similarly, with regard to the Lisbon Strategy, the policy on competition and the internal market must be amended to guarantee access for all to high-quality public services in education, training, health care, social protection, public transport and housing, and to promote social inclusion and economic cohesion.
Mr President, Commissioner, allow me to insist: in a developed part of the world like our own, with a market economy, the best explanation for the feminisation of poverty is the persistence of differing employment standards according to gender.
If, on average – as has been said – women’s pay is much lower than men's pay, it is essential that we take effective measures to deal directly with the causes of this discrimination.
It is true – as you have said, Commissioner – that the employment discrimination suffered by many women is a result of their having had fewer opportunities for access to education and training and also, in many cases, difficulties reconciling family life with working life. This unquestionably has an effect on the nature of their jobs and their salaries, but it is equally true that many women directly suffer hidden wage discrimination, either because many of them are employed in the lower paid posts, or because lower salaries are paid to categories largely made up of women or because reducing women’s rights increases the incentive to employ them. It is therefore urgent, Commissioner, that we prevent, detect and also eliminate these types of discrimination in order to achieve true equality of pay.
I would also like to refer, although very briefly, to increasing female emigration. For years, men have made up the bulk of migratory flows, while women came to our territory solely for reasons of family regrouping. Nevertheless, the model is changing quickly and in recent years more and more women have been emigrating on an individual and direct basis with a view to joining the workforce.
The high number of lone women immigrants, whose family burdens are not shared with anyone, who undoubtedly face two-fold discrimination on grounds of origin and on grounds of gender, oblige us, Commissioner, to pay much more specific attention to women immigrants.
Commissioner, putting an end to the increasing feminisation of poverty is an issue we must all be fully committed to, because we must remember that we are talking about justice and well-being for everybody.
– Commissioner, poverty and social exclusion which, proportionately, affect more women than men – 20% compared with 19% of households headed by a man – are the modern form of social impoverishment and of violation of human rights in the twentieth and twenty-first centuries.
Unfortunately, no one has yet addressed this issue with efficient and radical reform. A new social map is needed, based on a specific and integrated strategy to combat poverty and social exclusion in all social classes, especially among women.
At European level, the most basic policy for combating poverty is to determine the minimum guaranteed income, which is something which could start to be applied to the female population on the margins of poverty. Such a policy will ensure that the entire population receives a satisfactory income. The minimum income is the income that needs to be used as a transitional stage, for reintegrating women into employment, and combined with development policies inside and outside the Community, with social insurance and health policies, social welfare policies, housing and child support policies, education and training policies, rural development policies and employment policies.
Cooperation between all the countries of the European Union, between local and regional authorities, is important and necessary in order to mitigate the new types of poverty among immigrants and the emergence of groups of .
Commissioner, as you well know, addressing poverty is not the priority of social policies, of Community policies and the Structural Funds. The Member States, like the Community, are strengthening the competitiveness of the European economy, rather than social issues, such as women's issues and poverty. The modern European model, Commissioner, cannot be put to shame by marginalised social classes such as women, with whom impoverishment begins.
Mr President, I thought I would conclude with something to think about. Who cares?
Who cares that more than a billion people live in poverty in the world today, the large majority of whom are women and girls? Who cares that women are the only providers in a third of households in the world?
Who cares that women’s sexual and economic subordination operates as an engine for the spread of the HIV and AIDS epidemic? Who cares that 57% of all children who do not receive any basic schooling are girls? Who cares that, every minute, a woman dies from causes related to pregnancy and childbirth? Who cares that almost half of all births in the developing countries take place without a medically qualified person being present?
Who cares that 80% of all refugees around the world are now women and children? Who cares that women and girls do two thirds of the world’s work for 5% of the income?
I just wonder when Europe and the world will begin to care seriously about these issues.
.  Mr President, ladies and gentlemen, I thank you for this lively debate. While it would be worthwhile to consider many of the points made, I would like to highlight two of them, one being the connection between the European Budget, agricultural expenditure and poverty – including among women – in the developing world. The statement has been made that something like one half of the Budget would help to further aggravate the poverty of women in the developing world. I cannot allow that assertion to go unchallenged. You made, of course, specific reference to agricultural subsidies, at a time when the Commission, in negotiations within the World Trade Organisation, has made progress in reducing agricultural and export subsidies and opening up greater opportunities to the countries of the developing world.
Secondly, agricultural expenditure does of course play an essential part in preventing poverty in rural areas and in the agricultural sector. We are all aware of how poverty, rural areas and women are interlinked, and so our European Budget’s programmes for fostering development in rural areas are of immense importance in keeping women out of poverty.
My next point has to do with the Lisbon strategy. You asked about broad outlines and specific proposals. I would like to remind you that it was the Commission that devoted its efforts to formulating the objective, as part of the Lisbon strategy, of increasing the number of women in employment, and that in a relatively short time. Then it was the Commission, too, that pointed out that it was impossible to simply set an increase in the number of women in employment as a target without giving practical attention to childcare. Without that, the goal of getting more women into work is beyond reach, and, as a woman, I was very happy to learn that the Heads of State and Government, at a summit, had considered the issue of childcare facilities and had come up with a resolution to the effect that childcare needs to be more readily available. The fact is, of course, that you cannot make Europe more competitive without increasing women’s opportunities for employment.
The debate is closed.
The next item is oral question B6-0018/04 by Karl-Heinz Florenz, on behalf of the Committee on the Environment, Public Health and Food Safety, to the Commission, on the environmental effects of high-intensity active naval sonars.
.  Mr President, I am delighted that this is not the last time that we will have the Commissioner with us, as yesterday, in a roundabout way, we extended her contract of employment.
As I understand it, this is an oral question rather than a speech, and so I will try to keep it very brief. As you know, this question deals with the environmental effects on whales of underwater sonar systems, military and civilian equipment that has quite considerable effects on the auditory system of whales. We have, most regrettably, had indications from experts that whales are dying in vast numbers, something that has not started only recently, but has been going on for some time.
What we would like the Commission to tell us is whether it has been informed of new studies and whether these have been sufficiently publicised. We would very much like to know whether it is aware that the United States has already dismantled stationary sonar systems of this kind. Is it aware that new technologies capable of performing these functions have been in existence for some time?
We see here the potential for innovation under the Lisbon strategy. We do not want to scrap any ships, but we do want our friends in the defence sector to continue to be able to travel under water in an orderly fashion, rather than, as is unfortunately the present case, in some confusion and disarray. This is an opportunity for innovation; is the Commission willing to take action in this area even outside the European Union?
. Mr President, Mr Florenz, ladies and gentlemen, the Commission welcomes the opportunity given to it by Parliament to reiterate the importance of maintaining and protecting the marine environment.
At the plenary session in March of this year, Commissioner Solbes made a statement on behalf of the Commission on the effects of low-frequency active sonar on the marine environment, in which it was pointed out that the EU’s Member States are required by Community law to set up stringent systems for protecting whales in European waters. The Commission did not, however, have at its disposal the information on high-intensity active sonar systems and their potential effects on whales that it would have needed in order to clarify outstanding scientific issues and adopt an unambiguous position.
For that reason, the Commission asked the International Council for the Exploration of the Sea to examine this complex issue scientifically. This was to provide a basis for the description of measures that might prove necessary in the future in order to avoid disturbing whales and in order to guarantee adherence to the provisions of the Habitat Directive.
The scientific study has since been set in motion, and the draft conclusions are expected at the beginning of 2005. The Commission will make the results of this study available to Parliament and to the public. We will consult the Member States, through the Habitat Committee, on the best possible options for protecting whales from sonar systems and other forms of noise pollution, and in these discussions all interested parties will be involved.
Although the Commission is aware of the potential environmental effects of military activities, the fact that the EU possesses no competence in this area means that the Community cannot take any action to regulate the development of new defence technologies. If, in future, we become more involved in the field of defence research, this will of course have a major part to play. Let me reiterate that the study was commissioned in September 2003 and is expected to be available by the end of this year. As the study needs to collate all the available knowledge on the subject, it is a complex task, and, as it has to do with the military sector, this has often not been easy.
We therefore ask you to note that the completion of the study will require some considerable time. I do hope, though – as I have said on behalf of my fellow Commissioners – that the results will be available at the beginning of the coming year and will then provide a sound basis for action.
Mr President, firstly I would like to say thank you for allowing us the opportunity to remind everyone once again just how important this subject is, and of the many effects that high-intensity sonars have on our environment, and especially on marine fauna. We have already brought up the issue of whales twice, and we will do so again in the future, until we make clear progress in this matter. I wish to thank Commissioner Schreyer for her reply, which inspires hope. It is important that the Commission should do all it can within the limits of its powers.
Two years ago, I personally collected the names for the first oral question, and it has to be said that research material on the subject has substantially increased in volume in the intervening period. Precise information on the effects of high-intensity sonars has been obtained from many reliable sources, including data published by 18 European researchers in the issue of Nature magazine dated 9 October 2003, which shows that high-intensity sonars pose a significant threat to marine mammals in particular, but also to fish and other marine fauna. There has been a considerable increase in the body of evidence showing a link between the death in large numbers of marine mammals and high-intensity sonars.
A year ago, in October, researchers and our parliamentary delegation went to NATO headquarters to submit two petitions asking the member countries of NATO to restrict the use of LFAS systems until their environmental impact and link to recent whale deaths had been fully investigated. At that time, the petition had been signed by more than 85 000 people and 68 environmental organisations in Europe, the United States and Canada.
While we agree that it is a totally legitimate exercise to try and develop this defence system, and to monitor submarines that use new technology, it is especially important to take the vulnerability of our environment into consideration. From the point of view of sustainable development, we should aim to develop alternative technologies which protect nature while at the same time achieving the objectives set for them. In military technology, as well as other fields, it is worth reminding ourselves of the ecological price we have to pay for the technology we choose to employ. With high-intensity sonars, the price is too high.
Mr President, ladies and gentlemen, the devastating effects of global warming, noise and chemical pollution, overfishing and shipping accidents are dramatically degrading our oceans and, inevitably, the populations of cetaceans living there.
We now have valid and sufficient scientific evidence demonstrating that high-intensity active naval sonars can be lethal for whales, dolphins and fish. All cetaceans are extremely dependent on hearing for their survival, and many species have an acute sense of hearing and use sound not only to locate their prey but also for navigation and communication, often over long distances.
Noise pollution caused by sonar equipment thus not only causes physiological damage but also interferes with the natural behaviour of the animals and with normal communication. It drowns out calls and disorientates the animals, scaring them away from their usual habitats, where they feed and reproduce.
Last year we adopted a resolution on the protection and conservation of the marine environment. This Parliament voted unanimously for the application of consistent, coordinated measures to halt the decline of biodiversity by 2010 and to promote the sustainable use of the seas, protecting and conserving marine ecosystems. I would not wish to remind you, Mr President, that these were political objectives to which we gave a binding commitment at the last world summit on sustainable development.
I believe, therefore, that it is our duty to adopt provisions designed to preserve the marine world which surrounds us, and so I call on the Commission to abide by the deadlines which it announced in this Chamber for making the move from studies to concrete proposals.
Mr President, high-intensity naval sonar is a form of under-water radar system used mainly for the detection of submarines. Instead of the electromagnetic energy waves used by surface radar, it employs acoustic energy waves with which it scans the water of the oceans. These acoustic waves are, in simple terms, very loud noises which travel over many hundreds of kilometres and, in the areas used, completely fill every cubic inch of ocean water without any geographical limitation. Sometimes they are so loud that they can even be heard outside the water by people standing at nearby shores.
It is not surprising that such high-energy noise bombardment causes severe disruption to marine life. This disruption is especially extensive to animals that by nature have very sensitive acoustic capabilities, such as whales and dolphins. What a whale hears and feels when sonar is used is the equivalent of what we would hear and feel if four jumbo jet engines were operating at full blast in this room. The scientific evidence gathered mainly from necropsies on stranded whales is becoming increasingly stronger and more enlightening and it is convincing to most scientists, and it certainly satisfies our precautionary principle.
Apart from direct injury to internal organs such as the inner ear apparatus, the sonar waves cause the animals to panic and in terror to move uncontrollably and haphazardly, trying desperately to escape from the painful and disorientating sonar noise. In so doing, they may rise very quickly from deep waters, thus suffering a form of fatal decompression sickness and/or they may be stranded on nearby beaches where they meet their demise.
It should be noted that for every animal stranded, many hundreds more are killed or severely injured but we never get to know about them because they never reach the shores. It should also be noted that dying from the effects of sonar injury is an extremely painful, agonising and slow form of death.
It is imperative that the motion for a resolution which has been submitted by the Committee on the Environment, Public Health and Food Safety calling for the restriction of the use of these sonars be passed urgently and unchanged in substance. The amendment proposing the restriction of the use of sonars in geographically non-sensitive marine habitats, if accepted, will severely weaken this resolution and render it largely ineffective.
Mr President, I am delighted we are having this debate, as it is a crucial environmental issue, which is already of great concern to many people.
These new, much more powerful sonars – one of the loudest sound systems ever devised – have sparked an epidemic of strandings, internal bleeding, deafness and lung damage wherever they have been tested. A single blast of the new technology can affect animals across 3.8 million km2 of water. That is why it is simply not good enough that the Commission responded to a written question of mine last November, simply saying that this type of technology needs to be used with caution. This type of technology be used with caution because of the huge impact it has. At one hundred miles away from the source of the sound, the noise can still cause shearing of the tissues in the air sack behind whales' and dolphins brains.
I listened with great interest to the Commissioner's introduction, and I heard a lot about more research but nothing about calling for a moratorium. In July, the Scientific Committee of the International Whaling Commission unanimously issued a strong statement of concern about intense underwater noise, citing what calls compelling evidence that entire populations of whales and other marine mammals are potentially threatened by it. So do not tell us that we need more research before we call for a moratorium – we do not: there is plenty of evidence that we need to act.
I would strongly urge Members to vote against the amendment tabled by the PPE Group, which seeks to weaken the resolution by calling upon Member States to adopt geographic restrictions in sensitive marine habitats. There is simply no scientific justification for this amendment.
Mrs Korhola gave a very nice speech – it is a pity she has now left the Chamber – but she did not explain why she has put her name to this very same amendment, which would gut and weaken the very resolution which she claims to support. Given that a single blast of this low-frequency technology can affect animals across 3.8 million km2 of water and that little is known about their migratory patterns, geographic restrictions are not appropriate. They will not work. I urge colleagues to reject that amendment.
Mr President, naturally, our group too supports this resolution and the demand for a moratorium on using this technique. We now have overwhelming proof that the technique is dangerous. For example, a number of links have been shown to exist between military exercises in which this technique is used and the high incidence of stranded whales.
As mentioned earlier in this debate, there is only one amendment to this excellent resolution. It comes from the other side of this House and was tabled by the Group of the European People’s Party (Christian Democrats) and European Democrats. They wish to attenuate what is one of the absolutely key points by restricting the demand that this technique should not be used so that it only applies to certain geographical areas. That is something that would seriously damage the document. It is also a practical impossibility, since we are concerned here with species that travel over huge areas of sea and that cannot be confined to certain areas. We are also concerned with sound waves that, in themselves, can travel for hundreds of kilometres. We shall vote in favour of the resolution and against the amendment.
In European policy, the precautionary principle has been an important guiding principle for years and before long, we will be discussing in this House extensive legislation, based on that principle, on chemical substances. In environmental policy too, we are trying to prevent new technical developments from damaging flora and fauna.
As for the new sonars that are currently under discussion, I can be brief. We see cases of stranded sea mammals whose hearing has been damaged. Those animals are stranded in areas where ships sail that are equipped with a new kind of extra loud sonar. These factors, combined, lead us to believe that those sonars cause damage to sea mammals. I take the view that we should apply the precautionary principle in this instance too and should therefore temporarily ban the use of those types of sonar in European waters until such time as it has been proven that there is some other cause or – if the damage is indeed caused by these sonar devices – until a final ban is imposed. With regard to the amendment tabled by the Group of the European People’s Party (Christian Democrats) and European Democrats, I understand that restrictions can be imposed on protected areas, but it seems wise to me to retain the current text of the resolution in order to send the strongest possible signal to the Council and the Commission.
Mr President, I represent the south-west of England, where in recent years an increasing number of dead dolphins have been washed ashore. In 2002 and 2003, over 300 dolphins and porpoises were washed ashore and their carcasses could be seen on beaches.
Because of recent research published in magazine in October, attention has focused on naval sonars. However, the absolute priority for groups concerned with such sea mammal deaths in the south-west of England and many other parts of the country is to put a stop to indiscriminate pair trawling in the English Channel as soon as possible. We are impatiently awaiting EU action on this. My constituents simply cannot understand why action has not already been taken on the basis of the precautionary principle, which the Commission so often cites in support of its initiatives.
We want more research to be carried out on the effect of naval sonars. I note that the Verts/ALE Group is moving an amendment saying that it wants a moratorium because it has been proved that naval sonars are dangerous. That is not actually true. The research published in says: 'The incidence of such cases of dead mammals during a naval sonar exercise indicates that acoustic factors be important.' magazine says that further investigation is needed.
We know that we have to be realistic. Green MEPs support the idea of an immediate restriction or ban on such sonars, but the British Navy, and no doubt others with less accessible websites, are about to conduct trials on a new low-frequency, high-intensity sonar S2087 from Type 23 frigates. The Ministry of Defence admits that there is an acoustic effect that might damage sea mammals. For that reason, it will introduce mitigating and monitoring measures to protect marine mammals. For example, we would prefer to see avoidance of the use of sonar in marine breeding grounds adopted as part of a common EU strategy.
Blocking the use of such sonars in any EU waters would deprive those who defend us of a useful early-warning tool that we might well need in a dangerous world. It is a difficult balance, but we believe that our amendment to the text delivers the best possible solution. If it is not adopted many of us will, with great regret, have to abstain or vote against this motion.
Mr President, this is the second debate we have held this year in Parliament on the issue of ziphii. During the previous debate, Commissioner Solbes announced to us that this study would be carried out, and I am pleased that Commissioner Schreyer has confirmed what Commissioner Solbes said and that the study will be finished before the end of the year.
At the moment, the scientific evidence is clear. The University of Las Palmas de Gran Canaria has carried out very detailed studies on the subject and it is clear that the low-frequency sonar used in naval military manoeuvres does harm to animals.
What we need to do now, as Mr Sacconi has already said, is to move on from the study stage to concrete proposals. It falls to the Commission to present proposals to the Member States, concrete proposals, and I hope that those proposals will be on the table when we next hold the debate in Parliament.
I will therefore end by calling on the Commission to present these proposals very soon, that is to say, immediately after it receives those studies, so that, next year, Parliament can study them and recommend to the Member States what decisions should be taken, without any excessive delay.
Mr President, it must be made very clear that it is impossible to limit the effects of sonar on a geographical basis. I do not know what the PPE-DE Group wants to do: perhaps they should give out ear protectors to the dolphins and whales.
A number of ziphii have died this summer in the Canary Islands, clearly due to the effects of sonar. The Verts/ALE Group has been condemning this for a long time. The Spanish Government and the Ministry of Defence have acknowledged the problem and the Canary Islands Government recently accepted that this type of harm is related to the use of medium-frequency active sonars.
Last April, the Government and the Ministry of Defence signed a cooperation agreement to prevent the mass beaching of ziphii which is taking place in the Canary Islands area. This agreement is very significant, since it shows concern and demonstrates that ziphii are affected by sonar.
What we find completely unacceptable is the amendment presented by the Group of the European Peoples’ Party (Christian Democrats) and European Democrats with a view to restricting the use of high-intensity naval radar/sonar only in areas defined as sensitive marine habitats, something which is absolutely impossible. We call on the House to reject this amendment.
Mr President, ladies and gentlemen, let me say at the outset that I find it very regrettable that this House has not made use of one of the options available to us. It is a fact that the European Parliament is not just responsible for the protection of the environment, but also for security and defence matters, on the latter of which we have set up a sub-committee. I believe that any resolution adopted by us would carry much more weight if it took full account of these aspects.
I would say that it is extraordinarily important that we should find a solution, and that whales and dolphins have to be protected. About this, I believe there is broad agreement in this House as a whole, but there is, on the other hand, the question of what is the best course of action. I do not know whether it is realistic to call for a moratorium, for the continued use of these devices to some extent will continue to be necessary for security and other reasons. For that reason, I believe it would be more realistic to seek first a suitable geographical limit and come to an agreement that these devices should no longer be used in places where whales and dolphins have died in particularly large numbers. For that reason, I very much commend the amendment tabled by the Group of the European People’s Party.
There is yet another aspect to this, in that a preparatory programme for safety research is currently under discussion – it features in the Budget debates, Commissioner Schreyer – and it is to be introduced and funded by the European Union. As I see it, the issue of substitutes for sonars, or that of other methods for protecting whales, should be dealt with under the heading of this programme.
Mr President, we clearly have a very serious problem with marine life and possible links with naval sonar. I therefore welcome the thrust of the resolution and the need to do something. However, I cannot accept the idea of a moratorium. There are security issues, as we have heard today. We need time to develop alternative technologies.
I welcome what you said, Madam Commissioner. We should wait for the expert study and then see what action can be taken in January. In the meantime, we have to keep monitoring this serious issue, about which many citizens are concerned.
.  Let me just briefly observe that the Commission supports this undertaking to stop the loss of biodiversity by 2010. The second thing I want to say is that, if the Commission is to make effective recommendations, it needs sound scientific results, and that is why the study is so very important. It will soon be available, and it goes without saying that you will have the results and proposals.
My third point is that I will bring this resolution to the attention of my successor as the Commissioner responsible for safety research, as I believe it to be very important to make full use of the options available to us in this area of research.
I would like to inform the House that I have received the motion for a resolution(1).
The debate is closed.
The vote will take place at 11.30 a.m.
The next item is the vote on the
. Mr President, before we begin the vote, I would like to say that we have travelled a long way in the Committee on Budgets. I would like to thank all the members of all the political groups for their valuable cooperation, remind you that we have dealt with more than 760 amendments in the Committee on Budgets and express our particular thanks to our chairman, Mr Lewandowski, who, having recently arrived in this Parliament and in the Committee on Budgets, has done an excellent job of coordination.
Mr President, as is the case every year, in a budgetary exercise of this scale we always have to make certain technical corrections. I shall read out the technical corrections.
Amendment No 592, in line 18 03 05, has been withdrawn. Amendment No 65, in line 04 02 12, is accepted with an increase of EUR 1 million. Amendment No 66, in line 04 12 15, is accepted with an increase of EUR 1 million. Amendment No 67, in line 04 03 03 01, is accepted with an increase of a further EUR 1 million. Amendment No 69, in line 04 03 03 03, is accepted with a sum of EUR 600 000.
Amendment No 599, in line 18 06 04 02, is accepted with an increase of EUR 2 million, rather than EUR 1 million. An additional sum of EUR 1 million should be added to line 16 05 01 in addition to the result of the separate vote on this line. The comments on Amendment No 137 should be included.
There has been a request for a separate vote for Amendment No 354, in line 18 03 04, which will be considered withdrawn if the technical corrections I mentioned earlier are adopted. This amendment will therefore be covered by the vote on block of Amendments No 4.
Mr President, I propose that we proceed to the vote on these technical corrections.
Mr President, my Group disagrees with this voting arrangement. We would like to state things in the most clear and transparent way, and therefore, in accordance with the Rules, we request a roll–call vote. We are aware that this may prolong voting time, so I would add that the IND/DEM Group does not intend to block the majority view in the House. We just want to make it clear to the citizens of our Member States. If you refuse our request for a roll–call vote, we will not insist this time.
Thank you for not insisting on a vote by roll call, which would undoubtedly delay our work considerably. You have made your position very clear and it will be recorded in the Minutes. We shall therefore proceed to the vote on these technical amendments.
. Mr President, I thought we were going to vote for this amendment when the time came, in the corresponding line. But if you are asking me for a voting recommendation now, I recommend that we vote on it straight away and in favour.
.  Mr President, in connection with the vote on the other institutions, I have to say that there is an equalisation amendment, Amendment No 436, that has been tabled so that the expenditure might be balanced in the light of other amendments to Parliament’s Budget. The figures in Budget item 209, which constitute the provisional amount for covering the institution’s property investments, will therefore be adjusted so that they reflect the result of the vote we have today. If Parliament decides to follow my recommendations to amend the overall level of Parliament’s Budget – Amendment No 370 – which would reduce the Budget by EUR 40 million, the amount of budget item 209, which is the amount of the institution’s property investments, will be adjusted accordingly.
. Mr President, in brief, in line 04 03 03 02, we have Amendments Nos 495, 68 and 343. If Amendments Nos 68 and 343 are approved, I will propose an oral amendment which I will read in a moment if you like, because I need to change the text we will have approved in the comments.
I am going to read it now so that we have a clear idea of what we will approve in the event that these amendments are accepted.
This is the wording of the oral amendment I propose: ‘Part of this appropriation shall be used to fund the organisations mentioned in the amendment in accordance with the provisions of the financial regulation.
. Mr President, before proceeding to the vote on the next block, I must point out that the vote on Amendment No 68 has turned out to be different from what we had recommended in the Committee on Budgets and, in the absence of confirmation of the figures, we have a problem, a margin of EUR 1.5 million. We have exceeded the margin for Category 3.
The figures will have to be verified and then we will see whether we can make some adjustment for the second reading. But I must point out that, as things stand at the moment, we have exceeded the margin for this category.
. It is a comment on the line, Mr President, and does not, therefore, require a qualified majority.
In accordance with the information we have received from the services of the House, we shall apply a qualified majority, because that is what the amendment requires since it affects the whole of the line.
Mr President, we may initially have voted on an amount, but, even if the amount was not adopted, we can still vote on the comment. That then has nothing to do with the amount, and so what Mr Garriga Polledo has said applies.
. Mr President, if the services of the House tell you in this case that the whole of the amendment should be voted on by qualified majority, then the services of the House must take responsibility for the vote. I would have preferred this part – as a comment – not to have been voted on by qualified majority, but by simple majority.
If you are in agreement – since this issue perhaps requires rather more consideration – we shall postpone the vote on this issue until the end and in that way we will be able to reflect and the services of the House can consider it in more detail.
Mr President, in that case, the second part of Amendment No 210 was also a comment and it seems to me that that also had a majority at that time.
. Yes, Mr President, returning to the irritating issue of our exceeding the margin for Category 3, it seems that we have finally identified that we have exceeded the margin for Category 3 by a sum of EUR 580 000. I would therefore request a meeting with the coordinators so that they may give me a mandate to reduce this EUR 580 000 in some line and thereby prevent the margin from being exceeded.
This is what I propose: a mandate to allow me to cut EUR 580 000 from one of the lines on which we have voted for amendments.
Your request is very reasonable. It is better to remove this small sum than to find ourselves in a situation which may cause difficulties. If nobody objects, therefore, you may adjust the sum together with the coordinators.
Mr President, now that we have voted on the figures, I have a small amendment to the text on which we are to vote, namely to paragraph 20 in which the amounts are to be amended on the basis of the result of the vote concerning Euroscola. The following is to be added to paragraph 20:
'Has to decided to enter EUR 500 000 against item 2727, Organisation and reception of groups of visitors, Euroscola programme and invitations to opinion multipliers from third countries.'
Over and above this addition to paragraph 20, paragraph 18 is to be deleted from the text. These are the changes that result from our vote on the figures.
– Well, since this is in fact simply a statement bringing the text technically into line with the figures that we have just adopted, I am sure that the House can support the rapporteur’s proposal.
Are there any objections?
. I would like to use my brief remarks to draw your attention, and the attention of the public, to the hearings procedure that took place before the current voting and proved to be a success not only for the Committee on Budgetary Control (COCOBU), of which I am chairman, but also for the entire European Parliament. The hearings procedure, the importance of which I do not believe I need to emphasise in the light of yesterday’s events, may also serve as a positive example to the Council and the Commission.
What do I mean by this?
In the Treaty of Accession, the ten new Member States were granted the right to delegate one member each to, among other bodies, the European Court of Auditors. COCOBU held hearings for each of the candidates and delivered a favourable opinion on the appointment of eight candidates and a negative opinion in the case of two.
One of these countries, Cyprus, withdrew its candidate because of the negative result of the relevant hearing and delegated Mr Kikis Kazamias instead.
In the light of his Curriculum Vitae and the answers provided in the questionnaire and public hearing, our committee recommended the appointment of Mr Kazamias with 26 votes for and one against and expressed hope for the prospects of cooperation with the new candidate.
The Council unfortunately ignored Parliament’s negative vote and approved the other, Slovakian, candidate. The Committee on Budgetary Control has therefore decided to request a written report from the Council by 15 December 2004 as to why it ignored Parliament’s recommendation.
Members of the European Court of Auditors must have the trust of Parliament. Mr Kazamias had the trust of the Committee on Budgetary Control, and I am therefore asking you to accept the report we have presented to you.
– I will therefore put Amendment No 3 to the vote as an addition which has the support of the rapporteur.
(1)
(2)
.I would like to declare that I voted in favour of budget heading 04 04 09 which supports the costs of the Platform of European Social NGOs, because of the important role played by associations in the voluntary sector in Europe. I regret the fact, however, that the heading for pilot projects in the field of disability, which I supported, was not adopted.
The June List rejects Parliament’s draft Budget for 2005, whereby the EU’s commitments would increase to 1.24% of the EU countries’ anticipated gross domestic income. We believe that the commitments for 2005 should definitely not exceed the Commission’s proposal of 1.14%. Even though the payments still do not exceed 1% of gross domestic income, these will gradually increase to the level of the commitments in the Budget for 2005. This forms the basis for the long-term financial framework. It is therefore important to come down to a lower level by no later than 2005. The target should be to come down below the expenditure ceiling of 1% of gross domestic income.
Below is a selection of proposed cutbacks:
- We believe that the EU should begin cutting back on agricultural subsidies by no later than 2005.
- The subsidy for European political parties should be completely abolished.
- The subsidy for tobacco cultivation should be abolished. It should be up to the individual countries to ensure that the farmers affected successfully switch to other forms of production.
- The subsidy for information efforts can be reduced because we believe it to be difficult, politically, to provide objective information prior to referendums on the Constitution. We believe it to be the responsibility of the individual countries and of the political parties in these countries to provide this information. The EU should avoid interfering in the democratic process in the Member States.
. The Dutch members of the Independence and Democracy Group have voted against the European Budget for the year 2005, as amended by the European Parliament. Despite our favourable assessment of certain forms of European policy – in the areas of the environment, agriculture and the internal market, for example – we are of the opinion that, in the Budget amended by Parliament, far too much money has been allocated to matters which, according to the subsidiarity principle, should not fall within the European Union’s remit. Areas that spring to mind are employment policy, foreign and defence policy, tourism, education, culture and sport. In addition, under the heading of ‘information policy’, a great deal of money has been set aside for promotional activities for a so-called European Constitution, to which we are avowedly opposed.
Finally, we do not agree with the practice of borrowing as much as possible, to the very limit, instead of endeavouring to take an economical, restrained and responsible approach to taxpayers’ money.
The Moderate delegation has today abstained from voting in the final vote on the resolution. The resolution contains much that we consider laudable but, because we voted against quite a few of the proposed increases in expenditure in the vote on the figures in the Budget, it was impossible for us to support the resolution’s conclusions.
We cannot support the general attempt to increase the Budget expenditure to the levels proposed by the Commission. Nor can we support the sweeping statements concerning more aid for agriculture, structural funds and information actions.
. I voted in favour of the report by Mr Garriga Polledo (A6-0021/2004) on the draft general budget for 2005 (Section III), with amendments, because I agree with the main thrust of the evaluations and proposals contained therein, particularly where it states that ‘Budget 2005 shall reflect the following political priorities and objectives: Lisbon Strategy: given the desire for the EU budget to become an effective means of fostering economic growth, sustainable development and job creation; JHA: need for a European response to new challenges in connection with cooperation in immigration, asylum and migration, and terrorism and security matters; information policy: need to increase budgetary outlay in response to the low turnout at the last European elections, the forthcoming enlargements of the EU and the debate on a constitution for Europe; Cohesion policy: Budget 2005 must also continue to contribute to the cohesion as well as to the strengthening of the external role of the Union’.
I also welcome, however, the criticism that ‘some Member States have not been able to use rural development funds… (and where the report) calls on the Commission to analyse carefully proposals that might be able to overcome such situations’.
. We are appalled that the level of the draft Budget for 2005 is set below 1% of the Community’s Gross National Income (GNI), when the ceiling for own resources set for 2000-2006 is 1.24% of the GNI (1.27% of the GNP). This is clearly inadequate for the serious aims of economic and social cohesion of a European Union.
We therefore condemn the Council’s strategy of setting the tone for the debate on the Financial Perspectives for 2007-2013 by setting a draft Budget at less than 1% of Community GNI, which is clearly in line with the ‘Letter of the Six’ and which offers a response to the constraints of the Stability and Growth Pact.
We regret that Parliament, despite institutional skirmishes, is aligned with this strategy; we regret that the main priorities are a mythical and mystifying Lisbon Strategy, terrorism and information policy; we regret that the priorities are drawing ever closer to the objectives of a so-called ‘European Constitution’ that has not been ratified and to a proposal for a political and financial framework that has not been approved, whilst money made available through the Community budget ought to enable the EU to meet essential and strategic aims that have been ratified and approved, such as improving people’s living standards, promoting economic and social cohesion, sustainable development and jobs, and promoting external cooperation partnerships with the least developed countries.
. In this first draft general budget of the European Union (or Preliminary Draft Budget – PDB) for 2005, some broad themes can already be seen. Without prejudice to any future corrections, it is possible to conclude that what runs through the whole of this budget is major concern for institutional reform (increase in appropriations for expenditure in respect of staff in active employment; increase in administrative expenditure; increase in expenditure on financial control). It is a pity that the Council’s draft budget for the financial year 2005 is, in total, equal to 1% of the Gross National Income (GNI) of the 25 EU Member States, maintaining the pressure – publicly defended by various Member States – to lower the 1.24% ceiling. Such a move would hold back the recent accession of ten new Member States and, indeed, attempts to advance institutional Europe.
I endorse the admirable concern in this budget for institutional operational capability as regards various policies, although I feel that we remain a long way from achieving our true ambition of sustainability, prosperity and integration, an ambition that the citizens hold dear.
. The process of drawing up EU budgets has in the past demonstrated a discrepancy between the Community’s political priorities and the funding earmarked for them, and this has led to a certain degree of opacity.
Under pressure from Parliament, the Commission adopted a new activity-based management approach (ABM).
It is a good, simple idea.
The first task is to identify activities to be developed, in accordance with political priorities. These activities will subsequently influence the human resources and finances to be allocated.
It would appear that adopting this method will make it easier to carry out a thorough assessment of the consequences of particular policies and actions.
In spite of the efforts that have already been made, I am compelled to note the poor quality of the activity statements and their lack of usefulness to the budgetary process. They fall well short of the desired level. Information is dispersed, not quantified and often lacking in practical detail. Most of the targets and their respective indicators are not measurable, and their implications for human and financial resources are scarcely explained.
The key aim of the exercise has not been achieved. Given that anything that is not measured cannot be managed, there is still no clear link between the objectives and targets, on the one hand, and the indicators chosen to gauge the degree to which those objectives have been met, on the other.
As far as this issue is concerned, there is therefore a long way to go.
As the person responsible for the budget for development cooperation, I have obtained a hearing for a clearer focus upon poverty. The appropriation for Asia, where most poor people live, has increased by EUR 37 million over the previous year. The appropriations for efforts to combat HIV and malaria are increasing. Furthermore, a new budget item of EUR 10 million is being established for vaccinations against children’s diseases etc.
Moreover, I have voted in accordance with the following principles:
(1) The common agricultural principle needs to be reformed.
- Export subsidies should be phased out as quickly as possible because of their serious consequences for the developing countries.
- Aid for tobacco cultivation should be phased out, since it runs directly counter to a proactive health policy.
- Aid for the transport of live cattle should be phased out.
(2) Environmental policy should be better integrated into other policy areas. That applies especially to agricultural and regional policy.
(3) Savings should be made in a number of areas. For example, the Member States should bear the primary responsibility for the social dialogue.
(4) People need to be given better information about European policy. That applies especially to the debate on the EU’s future and on a new Constitution.
(5) Last but not least, a reduction in the EU’s Budget ceiling must not be the result of enlargement and of new initiatives within the foreign policy area, for example in Afghanistan and Iraq, or of work on global environmental issues, the HIV epidemic etc.
.  I voted in favour of the report by Mrs Jensen (A6-0020/2004) – draft general budget 2005 (other sections) – along with amendments that strike me as more useful, because I feel that, in fact, the Community institutions are provided with the funding that they require for developing their activities, particularly given the requirements of the enlargement process, the major impact of which will be felt in the financial year 2006.
I should like to add one note of caution. I believe that it is the institutions’ duty to manage public money – taxpayers’ money – carefully and sensibly.
. The 2005 budget will be the first to cover the 25 Member States for a full year and the last before the next Financial Perspectives are presented. It is therefore important to promote the fast and effective integration of the new Member States in all fields.
I regret the fact that some funding has been cut and that there is little ambition in this financial year, particularly at a time of plummeting public confidence in the ability of Community and national institutions to deliver wealth and well-being, at a time of dwindling expectations of economic upturn and at a time of increasing outcry over the mirage of the implementation of the Lisbon Strategy.
As I have written on many occasions, the Europe of which the founding countries dreamed – and the Europe to which our citizens aspire – is a Europe of peace and prosperity, the key feature of which is that we share both values and interests; an internal market that genuinely fosters prosperity; an ambitious Europe geared towards people’s well-being, and not some all-powerful, distant or self-sufficient super-structure.
I expect much more from the Financial Perspectives for 2007-2013.
We do not believe that the EU should grant economic resources to Bosnia and Herzegovina to ease the transition to market economies. Our view is that the EU should have limited competence and that this is not an issue for the EU. We are not opposed to economic aid to other countries, but believe that this type of decision should be made at national level or within the framework of the UN. We particularly question why the EU should support a reform of the financial sector in Bosnia and Herzegovina.
. I voted in favour of the report on additional macrofinancial aid to Bosnia Herzegovina, because I believe that in order to press ahead with its moves towards economic stabilisation and reform, Bosnia Herzegovina still needs further financial aid from the Community and from other bilateral and multilateral donors.
Bosnia Herzegovina is committed to moving forward along the road to economic stabilisation reforms. I feel that the EU must press ahead with its objective to assist in supporting the balance of payments, to help to reduce the country’s external financial constraints, to offset the effects of reforms already carried out and to lay the foundations for joint institutions and policies, pursuant to the Dayton peace agreement.
.  The terrible civil war on Bosnian territory has left marks that are still in evidence today. Nevertheless, the country is enjoying a degree of social peace and institutional normality, something that the EU should be encouraging and supporting.
Given that the implementation of political reforms in Bosnia Herzegovina took longer than was provided for by Council Decision 2002/883/EC, I believe that the process must be applied to this case as a matter of urgency. This Decision must, indeed, be amended so that, extending its period of validity, the third instalment of additional macrofinancial aid can be paid to the country, thereby strengthening the economic sustainability and institutional reforms underway.
I voted in favour.
We do not believe that the EU should grant economic resources to Serbia and Montenegro to ease the transition to market economies. Our view is that the EU should have limited competence and that this is not an issue for the EU. We are not opposed to economic aid to other countries, but believe that this type of decision should be made at national level or within the framework of the UN. We particularly question why the EU should support the privatisation of banks in Serbia and Montenegro.
. I voted in favour of the report by Mr Barón Crespo on additional macrofinancial aid to Serbia and Montenegro.
I feel that following the political changes that took place at the end of 2000 in Serbia and Montenegro (SCG, formerly the Federal Republic of Yugoslavia), the authorities in the country have achieved notable success in terms of economic and stabilisation reforms. It is crucial that the EU continue to support all moves towards peace and stability in the region. These countries have achieved good results in terms of stability and Commission missions in the area have noted positive developments.
Macroeconomic stability has been achieved and sustained, and important structural reforms have been set in motion. Progress has been made in privatising socially-owned companies, which has taken place on the basis of auctions and tenders, and the restructuring of the industrial and financial sectors has got underway. The programme of economic reforms has received additional support through Community macrofinancial packages, which have been awarded on the basis of compliance with agreed conditions on economic and structural policy.
.  Economic, social and political stability in Serbia is a key factor in the progress towards peaceful and normal relations between the Balkan countries, which are now looking to the EU as a source of support and hope.
It should be pointed out that Serbia has suffered acutely from instability arising from the aftermath of war and from the reduction in the area that it covers.
The situation was made significantly worse by the barbaric murder of Prime Minister Zoran Djindjic in March last year, which inevitably held back the reforms that had until then been moving at a promising pace and that the new government has been seeking to resume.
The delays that have taken place have prevented the third instalment of the additional aid from being awarded according to the timetable set out in Directive 2002/882/EC. Consequently, a fresh deadline must be set as a matter of urgency, one that enables this payment to be made effectively and beneficially, thereby helping to ensure that the balance of payments can be sustained and that the reserves can be bolstered in Serbia and Montenegro.
I voted in favour.
. I voted in favour of the report by Mr Fazakas (A6-0015/2004) on the nomination of a Member of the Court of Auditors, because I welcome Mr Kazamias’s nomination for this important EU body, because of his track record and because of his answers to the questions put to him by the Commission.
. I voted in favour of the motion for a resolution as regards transmissible spongiform encephalopathies and animal nutrition. I feel that Parliament must remain alert to all public health issues and must carefully consider all decisions made by Parliament and the Council aimed at Member States banning the feeding of processed animal proteins to farmed animals that were kept, fattened or bred for the production of food. The Commission’s proposals must, therefore, be reassessed and Parliament’s strong doubts that sufficient experienced laboratory staff are available within the Member States of the European Union must be given serious consideration.
. I naturally welcome this initiative on the part of the Committee on the Environment, Public Health and Food Safety in an area as tricky as spongiform encephalopathies, particularly given that this issue has become public knowledge and as such it has had an enormous impact on the European public in recent years, with people becoming alarmed and making radical changes to their diet. In view of the technical complexity of this issue and the doubts that are still being raised among the scientific community, we have an obligation to be on maximum alert. This motion for a resolution puts this obligation into practice and is, indeed, a further illustration of our citizens’ real interests and concerns, namely the highest possible level of public health protection. The climate of mistrust among the public, which is legitimate and deep-rooted, is a further reason why we must demand the strictest checks and conditions for placing different animal feed solutions on the market.
I therefore voted in favour.
. I welcome this timely decision to upgrade the EU-India relationship to a Strategic Partnership. A vote for this report is a vote for practical steps towards mutual respect and an open dialogue on all matters, including those that need work.
I welcome the concrete steps this report includes to:
1. continue to promote a strong trade relationship and work with India to better understand the global economy and, more specifically, to understand the benefits for both economies with regard to outsourcing and insourcing-related matters.
2. pay close attention to the India-Pakistan dialogue, including the Kashmir issue; welcoming the dialogue and hoping for a fruitful conclusion; and paying attention to the need to develop and secure mutual trust and confidence between these two major countries,
3. maintain and improve co-operation in development policies to help India meet the Millennium Development Goals.
. India is a large, federal, parliamentary democracy embracing different languages and cultures. Because of this, India is considered by some as a kind of EU for South Asia and also as a buffer against the mistrusted Islamic world. Part of this Parliament therefore wants to bring about an alliance and close, mutually beneficial economic cooperation, without further attention being paid to the major problems that remain unresolved as regards human rights and the threat of war. Indian society is still – contrary to current legislation – divided into castes, with some 150 million people being outcastes and thus considered by others as untouchables. Mainly in rural areas, they remain condemned to the dirtiest and worst paid jobs. Previous governments, based on Hindu nationalism, abandoned efforts to combat discrimination against them. They have also failed to resolve the issue of Kashmir, where the majority of the population is Muslim and has seen itself as under occupation for over half a century. Nor have other minorities seen their problems resolved. I denounce the emphasis that the EU is currently placing on commercial interests at the expense of peaceful coexistence and human rights. International solidarity with the disadvantaged and their organisations in India will remain a major priority in the years to come.
. I voted in favour of the report by Mr Menéndez del Valle on EU-India relations.
I feel that the EU’s relations with India are crucial, due to that country’s geo-strategic importance and its potential role in a multilateral world order. Given India’s status as the world’s largest multicultural democracy, and because it shares with the EU Member States the core defining common values of free and fair elections, respect for the rule of law, independence of the judiciary and respect for minorities, the two partners are in a position to strengthen relations still further.
In view of the significance of India with its diversity of religions, ethnicities and languages, and its importance in the dialogue among civilisations, I believe that the decision to upgrade EU-India relations to Strategic Partnership level is a key element in EU external relations.
The promotion of an effective multilateral approach requires practical steps that provide strong support for closer ties between the EU and India.
Mutual respect and partnership are best expressed in open dialogue on all matters including those on which there are divergent views.
. India has enormous geo-strategic importance in the world. The world’s largest democracy is the driving force of the sub-continent in which it is situated and, with its human and cultural wealth, it is of major interest to a European Union that seeks to be more open to the world.
History has conferred on some Member States, such as Portugal, privileged ties and relations with India. I believe that this could be to everyone’s advantage, and clearly justifies the EU’s support for maintaining and strengthening those ties and relations. Indeed, I am convinced that, by strengthening and re-establishing the ties of the past, and by making the most of our mutual affection and of common languages and cultures, we will be able to derive the maximum benefit from the relationship between the peoples of Europe and the people of India.
In this regard, I welcome both the establishment of an EU-India Centre for Indian Studies, and the fostering of European cultural initiatives in India, with particular emphasis on projects aimed at reviving and reinventing a joint past.
I wish to point out the high skill level of many Indian workers and therefore feel that we should promote exchanges and the sharing of experiences at technical, academic and professional levels.
I voted in favour of the proposal for a recommendation before us, although I wish to make it clear that upgraded EU-India relations must neither replace nor dilute existing bilateral relations with the Member States; rather, they should complement them.
. There are, in Belarus, two sharply divergent conceptions of what the country is. One third of the population sees itself as a border territory on Russia west, sharing with it a language, culture and religion. Being on the connection routes with the EU countries, they regard their area as more important than other parts of Russia. They see their current President, Lukashenko, as guaranteeing stability and minimum living conditions amidst the confusion of their neighbouring countries. Another third of the population sees Belarus as a state with its own language and culture, a buffer state between Poland and Russia, and as capable of joining the EU. Supporters of this approach are meeting with the utmost opposition from the present regime, which sabotages organisations, newspapers, protests, minority religions, education in their own language and opposition parties’ election campaigns in every way it can, and those who fall victim to this see their country as a dictatorship. Between those two opinions, there is another group without any strong views, which offers no resistance. Lukashenko wants to remain in power and, alongside Putin, play an important role in a Greater Russia. As it is only by oppressing others that he can do this, it is justified that plans, developed in Poland and Lithuania, for radio programmes and education, organised from abroad, in Belarussian should receive support from the whole of the EU.
. I voted in favour of the motion for a resolution on the results of the referendum and the parliamentary elections in Belarus. By voting in favour, I wish to express that I share the concern of those who feel that the situation in the country is extremely serious as regards the violation of human rights, and that I share the international community’s view that the recent ‘elections and referendum’ that took place there were neither free nor fair. It is our duty to condemn electoral fraud and to speak out against all those who seek to prevent the citizens from exercising their right to freedom.
The situation in Belarus, a neighbouring country of the EU, is extremely serious. The EU must therefore pay very close attention to it and be in a position to take the steps needed, as in other similar cases, to support democratic endeavours, such as giving young people in Belarus the chance to study in EU countries.
. I am appalled by the climate of coercion and repression prevailing in Belarus, where freedom and democracy are being violated on a daily basis. It is disgraceful that a country can institutionalise arbitrary and monolithic power, in flagrant violation of pluralism and civil rights. The violence meted out to members of the democratic opposition, the repression of the right to demonstrate, not to mention the way in which the electoral process took place, illustrate that there is still a great deal to do to defend human rights on our continent.
Indeed, given that the minimum requirements of freedom and justice that should govern the process were not met, it is more than justified to raise suspicions as to the validity of elections and the plebiscite – officially called a referendum – that took place there.
President Lukashenko’s desire to remain in power and his scant regard for the fundamental laws of Belarus and for the rights of his citizens are worthy of attention and firm action on the part of the EU, which, by various ways and means, must help towards fully establishing the rule of democratic law in the country.
I voted in favour.
– Mr President, I abstained from the vote on the joint resolution on Ukraine. I am sure that democracy in Ukraine is not functioning in accordance with our standards; there are accusations of abuse of power, although I believe that in such a case, in the case of a new democracy, such phenomena will exist. We even make such accusations in our own countries in the European Union. These are phenomena which trouble us and they arise in countries which are potential candidates, such as Turkey. Human rights are, unfortunately, trampled underfoot even in our partner countries. However, we are on the eve of the elections due to be held there and the resolution contains accusations which I personally have not yet cross-checked, however hard I have tried to obtain information on the matter. I believe the resolution goes too far; it may even be seen as interference in the internal affairs of a country. I reserve the right to formulate a personal opinion following my trip to Ukraine. For the moment, I shall abstain.
– I believe that in Ukraine, a country which only recently acquired freedom, institutions and democracy cannot function by our standards.
Moreover, democracy is a difficult matter; we even see signs of abuse of power in our own countries, in Member States of the EU, and in potential candidate countries we see human rights being trampled underfoot, as in other partner countries.
I have reservations about the accusations being levelled at Ukraine, because I have no clear information about the situation and I consider this to be a particularly sensitive time, in that we are at the end of the pre-election period, on the eve of the ballot, and I fear that this resolution, as it stands, might perhaps be seen as interference in the internal affairs of a country and, more importantly, as influencing public opinion.
I shall be visiting Ukraine over the next few days and I reserve the right to refrain from expressing an opinion at this moment in time by abstaining from the vote.
For the time being, I wish them calm and fair elections and a responsible, democratic government, which will bring prosperity to the people and creative relations with the EU.
. I voted in favour of the motion for a resolution on the forthcoming elections in Ukraine. I feel that with this important election in Ukraine approaching, where a democratic process remains little more than a hope, we must keep a very close eye on how the process develops, we must vehemently condemn any attempts to block progress towards genuine democracy, we must condemn in the strongest terms the violations of basic rights that have already taken place and must hope that an outcome derived from free and democratic elections brings the Ukraine closer to the EU.
. A neighbouring country with the geo-strategic importance of Ukraine is worthy of our special attention, due to the fact that there is actually a substantial Ukrainian community in various EU Member States, including Portugal.
Recently, during the presidential election campaign, certain events have given rise to fears of a backward step on the road towards stabilising a country that claims to operate under the rule of democratic law. The attempts at controlling the media, such as the closure of Channel 5, and various restrictions on freedom of expression and assembly, are worrying signs of this, and we must condemn them.
Ukraine will not progress towards full participatory democracy by restricting the most basic civil rights. It must first meet high standards and adopt practices that are consistent with respect for the individual, for pluralism and for freedom. Freedom and justice must be seen to be present not only in the forthcoming elections but, more importantly, in all of the country’s political activities.
The EU can play an important role in this transitional phase of Ukrainian political life, by advising and supporting the positive measures that Ukraine has actually taken, and by strongly condemning practices that bring back memories of the old Communist totalitarian blueprint.
I voted in favour.
. I wish to record my support for this motion and opposition to the amendment which proposes to restrict the use of high-intensity active naval sonar only in areas geographically limited defined as 'sensitive marine habitats'.
Whales and other cetaceans are migratory animals which need to be protected throughout their range with no geographical restriction.
High-intensity sounds such as those produced by active naval sonars have the potential to cause harmful physical damage to marine life, ranging from temporary hearing loss to permanent damage and even death.
There is an urgent need for a European and global legislative framework for monitoring the effects of underwater noise and regulating the input of underwater noise into the marine environment. The unregulated proliferation of harmful man-made noise in the oceans and seas poses potential threats to marine life and ecosystems.
We have voted in favour of paragraphs 1 and 2 because the use of high-intensity naval sonars is a cross-border issue. Cooperation within the framework of the EU is therefore justified.
We have voted against Amendment No 1 for two reasons. Firstly, it is difficult to define in which areas sensitive marine species exist. Secondly, the sounds associated with high-intensity naval sonars extend over large areas.
We have abstained from voting on the resolution as a whole, partly because we are critical of Amendment No 1 and partly because we question whether the Commission is the right body to carry out a study of what effect high-intensity naval sonars have on the marine environment.
. Our vote on this resolution is justified by the position clearly expressed therein on the future of relations between the EU and Belarus.
The proposals put forward are characterised by clear interference, such as the adoption of ‘a range of practical sanctions against Belarus’, support for ‘broadcasting radio information programmes’ and for ‘cities that oppose the regime’.
These proposals are all the more unacceptable given that, once again, double standards have been applied in assessing events in third countries; the logic of ‘double standards’ means one rule for ‘friends’ and another for the ‘others’.
No measures of this kind have ever been adopted or implemented against a country that is engaged in the military occupation of an EU Member State, a country that does not comply with international law, contravenes UN resolutions, imprisons thousands of political prisoners and denies a people its ancestral cultural rights.
No measures of this kind have ever been adopted or implemented against a country engaged in the military occupation of another country and, on a daily basis, brutally denies an entire people the most basic human rights, blatantly contravenes numerous UN resolutions, builds a wall beyond its borders and keeps a president in a military compound for more than three years.
. I voted in favour of the motion for a resolution on naval sonars. Concerns are increasing among the public and the scientific community after a series of documented mass mortalities of cetaceans associated with the use of high-intensity mid-frequency active sonars in coastal environments, and I believe that thorough-going research must be undertaken into why these events happened. The Commission must promote studies into the potential impact on the marine environment of installing active high-intensity naval sonars and to provide an assessment – based on information provided by Member States – on the effects of such practices in EU waters. International agreements, which have yet to be drawn up, aimed at regulating noise levels in the world’s oceans, may prove to be a key measure in regulating and limiting the adverse impact of anthropogenic sonars on marine mammals and fish.
. I share Mr Florenz’s concerns as regards the harmful environmental effects of high-intensity naval sonars.
As mentioned by Mr Florenz in his question to the Commission, recognised experts in the field have, indeed, expressed serious concerns, particularly at the fact the sonars in question can kill cetaceans such as whales and dolphins, a view confirmed in a study published by Spanish and British experts.
In view of the fact that conserving, protecting and improving the environment, including the conservation of natural habitats of wild fauna and flora, are fundamental objectives of general Community interest, and that, in tandem with economic, social, cultural and regional demands, environmental protection contributes towards the overall objective of sustainable development, I feel that the Commission must take action in this area.
Accordingly, I wish to reiterate the concerns that have been mentioned and the request that the Commission adopt measures, specifically the implementation of Directive 92/43/EEC on the conservation of natural habitats and of wild flora and fauna.
– There are no further explanations of vote. That therefore concludes voting time.
The next item is the debates on cases of breaches of human rights, democracy and the rule of law – Duration: one hour maximum (Rule 50 of the EP Rules of Procedure)
The next item is the debate on the following six motions for resolutions presented by:
- Miguel Angel Martínez Martínez, Pasqualina Napoletano and Margrietus J. van den Berg, on behalf of the PSE Group, on cluster munitions (B6-0108/2004);
- Marie-Hélène Aubert, Angelika Beer, Bernat Joan i Marí, Joost Lagendijk, Raül Romeva i Rueda and Frithjof Schmidt, on behalf of the Verts/ALE Group, on cluster munitions (B6-0111/2004);
- Jelko Kacin and Johan Van Hecke, on behalf of the ALDE Group, on cluster munitions (B6-0112/2004);
- Vittorio Emanuele Agnoletto, André Brie, Luisa Morgantini and Tobias Pflüger, on behalf of the GUE/NGL Group, on cluster munitions and anti-vehicle mines (B6-0120/2004);
- Geoffrey Van Orden, on behalf of the PPE-DE Group, on explosive remnants of war and anti-personnel landmines (B6-0123/2004);
- Cristiana Muscardini, on behalf of the UEN Group, on explosive remnants of war and anti-personnel landmines (B6-0125/2004).
Mr President, the Socialist Group, to which I belong, urges that the production of, and trade in, cluster bombs be frozen until such time as the problems surrounding these weapons have been solved. Personally, I would prefer to see a ban on cluster bombs, but the cluster munitions coalition, which comprises a reasonably large group of NGOs and probably has a realistic idea of the state of play with regard to negotiations about a protocol at international level, has argued in favour of a temporary moratorium because that appears to be the most likely course of action. In the final analysis, as we have seen over the past few days, that is what politics is about, namely the threat to create a real power base by means of a majority. Needless to say, if this is to succeed –and here we can count on the broad support of this Parliament – it does require commitment on the part of the Council, the Commission and the Member States. We need a new protocol that addresses all the humanitarian problems associated with cluster munitions, such as have once again been raised quite specifically during a hearing of the Committee on Development. We have seen how a good deal of those munitions end up in precisely the world’s poorest countries, from Afghanistan to the Falkland Islands, and also closer to home, in Serbia and Montenegro. To this day, 78 countries have some 400 million anti-personnel mines and anti-vehicle mines in stock, which demonstrates that a vast quantity is still available even in our Fifteen Member States; indeed, they are still being manufactured in ten of them. It is obvious that international agreements are the only means left of tackling this. We need a protocol, so tough and intensive negotiations are required, and this is where Europe can speak with one voice. Speaking with one voice is something of which we are very much in favour. The Red Cross and the UN are on our side. Actually, this is where I would like to ask the Members belonging to the Group of the European People’s Party (Christian Democrats) and European Democrats to take a step closer to us. I cannot imagine that we do not have any common ground here; we may well not have any where Mr Buttiglione is concerned, but on cluster bombs we should be able to see eye to eye.
Mr President, ladies and gentlemen, cluster bombs are weapons of a particularly insidious kind. When launched, a bomb of this kind can disintegrate into anything up to 8 000 bomblets, which then lie spread across areas of up to 240 000 square metres – about 50 football pitches – and work in much the same way as land mines, threatening civilians, children and women just as much as military personnel. This is clearly in breach of Article 51 of the First Additional Protocol to the Geneva Convention.
For that reason, 18 months ago, on 10 February 2003, the European Parliament called for a moratorium on the manufacture and use of such cluster munitions and cluster bombs, and for them to be banned outright in the long term. This makes it a political scandal that these weapons are still being produced in the European Union – in Germany, France, the United Kingdom, Italy, Spain, and Belgium. So what we are doing is adopting a pious resolution to the effect that this sort of thing is a violation of human rights and has to stop, and then we go on producing the things. At national level, our governments are doing nothing about this. That is hypocrisy, and that is why it is absolutely necessary that this House should again make its voice heard in opposition to the production of such weapons in the European Union and against the trade in them.
It is perverse thinking for the Group of the European People’s Party (Christian Democrats) and European Democrats to acknowledge, in item 1 of their resolution, the devastating effects of these weapons, and then, in item 3, to express understanding for the military use of them, on the grounds that the armed forces would otherwise deploy even worse weaponry. I think the ethical stance of the Christian members of the conservative group must make such a position untenable, so I call upon them to withdraw this item from their resolution; it really does undermine the case.
Mr President, ladies and gentlemen, I would like to speak for two minutes in support of an important cause. This cause is essential, I believe, in promoting a culture that can help to prevent and resolve the problems that man brings upon himself in an endless succession of suffering, injuries and deaths, which all too often affect the civilian population and which are caused by the laying of landmines in many countries. Mines are deadly weapons of war that we must oppose at all costs, since they are directed against the civilian population, remain active indefinitely and often make it impossible to implement effective mine-clearing operations.
We know that the international community has taken action on these issues. Non-governmental organisations have mounted a major campaign, backed by a collection of signatures, and have launched a spontaneous movement which has led the governments of many countries to sign the Ottawa Treaty. This is a major international treaty which has banned anti-personnel mines.
Today we must move on from that treaty, we must encourage a swell of opinion and then, I hope, action by governments who can draw up further conventions, legal instruments and protocols with a view to banning other types of mine. I am referring to cluster munitions, extremely deadly mines whose devastating effect is many times greater than that of anti-personnel mines.
Anyone who has had the chance to see the exhibits on display in some museum of horror, if I can use that turn of phrase, cannot help but feel indignation and a strong impulse to take action on this issue. We have recently been to Slovenia, and were able to see in a museum the effects of this kind of mine.
We saw photos, pictures of fields, pictures of wounded people. We met people who bear in their flesh the effects of these weapons, which the international community must ban. They are not traditional tools of war, precisely because they are not confined to the battlefields and will strike civilian populations, women and children. They strike the children who play in the fields, the women who go into the cultivated fields to gather their food, where instead they encounter death.
I hope that this Parliament will undertake to broaden the existing convention to include this other type of deadly weapon.
Mr President, ladies and gentlemen, today war is becoming a way of governing the world. A fervent appeal to the rules of international law is the way to find refuge from barbarity and the law of the jungle.
The appeal contained in the joint resolution, which we will vote on today, brings in this line of defence and calls for a moratorium as well as an undertaking to abolish the use, production, storage and exporting of cluster munitions. These munitions pose a danger to the civilian population. Women, children, the old, men, whom I have seen with lacerated flesh and amputated limbs – in Kabul, in Kandahar, in Pristina – in the clinics where they are trying to save what can be saved. This is barbarity, since these mines are used by our democratic countries.
US aircraft dropped thousands of cluster bombs on Afghanistan and Iraq. On the outskirts of Kabul I saw those yellow objects that attract children and are the same colour as food rations, which always used to arrive in the villages from the sky.
There are at least 57 countries holding stocks of cluster munitions, 22 of which are in Europe. There is no doubt that this is in breach of international law. We have to ensure that the safeguarding of human rights prevails over military interests: the right to life for millions of people. This is a goal which we have to set ourselves. For the European Parliament this has to be a commitment, as was the case for the ratification of the Ottawa Mine Ban Treaty, thanks to the unceasing work of thousands of people in non-governmental organisations.
In Europe, we still have to convince Poland, Finland and Latvia to sign up to it. We must also negotiate a new protocol to the convention on conventional weapons and, at the conference to review the Ottawa Treaty, encourage a consensus among states to ban anti-tank mines with sensitive fuses, which explode on human contact. A resolution is not enough; we cannot stop there, and that is why we have also asked for permanent monitoring by the European Parliament.
Mr President, many people – including some Members of this House, such as my colleague Mr Van Orden – have worked for a long time on the humanitarian issue of overcoming the harmful effects of anti-personnel landmines. Our armed forces have fully supported this work. Their judgment, which we share, is that cluster munitions and anti-tank mines should not be regarded in the same way as anti-personnel landmines. At this time, our armed forces need to retain the unique capabilities of these weapons in their armouries. Indeed, military authorities estimate that if cluster munitions were banned, disproportionately powerful munitions would be required to achieve the same effect. Such weapons might pose a greater risk to civilians during conflict and would increase the levels of devastation caused.
In regard to the post-conflict effects of cluster munitions and anti-tank mines, much progress has been made in Geneva on dealing with the explosive remnants of war. Work continues to improve the technical aspects of certain weapons so that they do not continue to be a threat to local civilians after a conflict has ended. These initiatives are spearheaded by a group of governmental experts who are mindful of the need for the right balance between humanitarian concerns and military utility.
Regarding certain weapons, it is well understood that the armed forces of our nations, and those of NATO allies, are the most conscious of the need to protect our civilian populations, avoid collateral damage and ensure that dangers to our own troops are minimised.
The motion before this House, tabled by the Left, fails to take into account such considerations and is factually incorrect. Its provisions are unrealistic and, consequently, it would not be helpful in tackling the problems caused by explosive remnants of war.
On a positive note, I would like to take this opportunity to congratulate the Commission and the Member States on the support they have provided for global mine action against anti-personnel landmines, mine clearance and assistance to victims. I would encourage them to focus their efforts to end this threat to civilian populations from the explosive remnants of war and anti-personnel landmines by 2010 at the latest, and not be sidetracked by other issues.
I urge Members to support the resolution.
Mr President, the reason why my group has not signed this motion is that it takes the view that this complex matter should be dealt with in a report from a sub-committee, for which provision exists, rather than in an urgent debate, which is not appropriate. We have in fact decided that our members will have a free vote, and I am very definitely among those who intend to support this resolution when it comes to be voted on.
I thought it interesting that Mr van den Berg should mention the name of Buttiglione. Mr Buttiglione and I were among those Christian Democrats who were forthrightly critical of the Iraq war, and of the use of cluster munitions in it, from the very outset, and so I find it regrettable that Mr Buttiglione’s presence in the Commission has been thought undesirable. He would be a very good ally to have on this issue.
The second point I want to make is that Mr Schmidt appealed to our Christian convictions. This he has said – and let me say this loud and clear – at the end of a week when we in this House have been told time and time again that policy must not be influenced by religious convictions. I disagree with that, and my Christian convictions lead me to believe that everything possible must indeed be done to deal not only with anti-personnel mines of every kind, but also with cluster munitions, which really do present an extreme danger to the civilian population, and particularly to children. Let us not, however, apply double standards. People’s Christian convictions can lead them to adopt quite divergent political positions, but they should in any case respect each other’s. I personally take the view – as I believe does the majority in my group – that we should implement this moratorium, which makes sense and is necessary, and I can only say that we should very definitely make an issue of the use of cluster munitions in Chechnya, as Russia is a member state of the Council of Europe, which sits here in Strasbourg. Although Chechnya, if one regards it – as many do, although I do not – as part of Russia, can therefore be said to be Council of Europe territory and thus subject to the Convention on Human Rights, cluster munitions are deployed directly against the civilian population. The same, though, is true of Iraq, just as it was true of the Balkans. As we cannot be narrow-minded about this, let me say that I very much support this resolution.
Mr President, the limited speaking time available to us makes it impossible to discuss the issue in depth. I would therefore prefer to express my support for the text of the resolution – which takes up the majority of our suggestions – and express my full agreement with what my colleague, Mr van den Berg, has said, and I will not mention the Group of the European People’s Party (Christian Democrats) and European Democrats asking us to vote one way or another, since I believe our positions identify who we are and I believe that, on issues such as this, it is very good that we can see exactly who everybody is so that public opinion and the organisations can differentiate between us.
I would like to add two comments. Firstly, I would like to draw attention to the fact that, unlike antipersonnel mines, the manufacture of cluster bombs requires very complex technology, a technology which is only within reach of the highly industrialised countries, and that means the responsibilities of the Member States of the Union are under scrutiny.
Furthermore, however, a very sophisticated air or land infrastructure is essential in order to launch these bombs, as well as specific knowledge for the military personnel capable of firing them. And some of our countries clearly have a role here as well, both in terms of logistical preparation and in the training of military personnel.
In the hearing we held – which was magnificent – I was disappointed that we found it rather difficult to name those countries of the world, whether European or not, who are producing the weapons we are condemning here. I would also have thought it relevant to name those countries and their corresponding responsibilities in our resolution. And that leads me to my second comment, which is to insist that the European Parliament must commit itself to sparing no effort to ensure that what we approve today does not remain mere words.
There are concrete proposals suggested to us by the organisations, who must continue to be our permanent interlocutor in this fight. For example, we are very interested in the idea of designating a rapporteur to monitor, on behalf of the European Parliament, what is being done in our countries and internationally with regard to eliminating cluster bombs.
Mr President, the first time I gave any serious attention to cluster bombs was in 1999, when NATO was waging a war of aggression on Yugoslavia, in which cluster bombs were deployed. In Germany, this war was supported by all the political groupings apart from the PDS, particularly by the Social Democrats and the Greens, and the consequences are still tangible. It is reported that between 30 000 and 50 000 stray cluster bombs are still to this day contaminating whole tracts of land in Kosovo.
We have to speak plainly here: most of the firms making profits from cluster bombs are European, the German firm of Rheinmetall being one example. It is evident that large-scale bombardments with cluster bombs are regarded as part of waging war. The Americans and the British used 13 000 such projectiles in their war on Iraq, and so the only right response is an outright ban on cluster bombs. If we are to have that, we must be outspoken in our criticism of the weapons industry and of the armed forces that use these weapons.
Mr President, although there is as yet no agreement banning cluster bombs – as opposed to anti-personnel mines – there is growing awareness of the need for global action to deal with them. I believe that our resolution today helps to foster such awareness and to precipitate such action.
This text criticises the continuing and frequent deployment of cluster munitions in armed conflict. Not only does it claim victims while hostilities are in progress, but also for years afterwards, a problem underlined in Human Rights Watch’s report on the conduct of the Iraq war and its civilian victims, which was published at the end of 2003.
In it, we read that the use of large quantities of cluster munitions, particularly by American and British ground troops, claimed the lives of hundreds of civilians. I do not believe that much is to be gained by affirmations of a desire to make such weaponry safer and to produce it in such a way that its effects on the civilian population are less devastating. It follows that this House’s call for an immediate moratorium on the production and use of cluster bombs is extraordinarily important.
Mr President, the Commission shares your concern about the humanitarian, economic and social problems posed by the presence of a whole series of unexploded ordnance, such as cluster munitions, which are left behind after conflicts. We are also concerned about the particular difficulties involved in clearing areas contaminated by this specific type of active munitions. As you are aware, the European Union has always been an ardent supporter of the Protocol on Explosive Remnants of War to the United Nations Convention on Prohibitions or Restrictions on the Use of Certain Conventional Weapons. We now need all of the Member States to ratify this protocol so that it can enter into force as soon as possible, which, as you know, is not yet the case.
As far as the Commission is concerned, we are doing our best to solve the problems posed by cluster munitions by working in two main areas. The first that I will mention is mine clearance operations. These operations, like our initiatives to raise awareness of the risks and help victims, are carried out by virtue of Community instruments, in particular the Parliament and the Council regulation on anti-personnel landmines, and in practice often involve the removal of other unexploded ordnance. This is what we are doing in Laos, Cambodia, Kosovo, Afghanistan and Iraq, to mention just a few countries. These efforts are clearly far from adequate. Although this debate gives me the opportunity, on behalf of the Commission, to thank Parliament for its unstinting support for the regulation on anti-personnel landmines, I must nevertheless remind you that the budget for mine clearance and hiring experts in this field is not enough to tackle the problems posed by all of the explosives that still need to be made safe, including cluster munitions and anti-vehicle mines. From the point of view of the Commission, the priority remains achieving the objectives set out in the Convention on the Prohibition of Anti-Personnel Mines, with its deadline of 2010.
The second aspect of our work has just been launched: it is to implement the pilot project on small arms and explosive remnants of war. Here too, I should like to thank Parliament for making it possible for the Commission to examine closely all of the issues and problems associated with both the explosive remnants of war and the dissemination of small arms. This pilot project should enable the Commission to propose measures that will give the Union a level of expertise, knowledge and authority in the field of small arms and the explosive remnants of war that is comparable with what it has acquired thanks to the regulation on anti-personnel mines.
Mr President, ladies and gentlemen, you have heard the Commission’s reaction. We will collaborate with all of the stakeholders to guarantee that an integrated and comprehensive humanitarian approach is adopted to all of the problems posed by what we by convention call the remnants of war, but which it would perhaps be more appropriate to call the trash of war.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place following the debates.
The next item is the debate on the following six motions for resolutions presented by:
- Véronique De Keyser and Pasqualina Napoletano, on behalf of the PSE Group, on Iran (B6-0107/2004);
- Cecilia Malmström, on behalf of the ALDE Group, on Iran (B6-0113/2004);
- Angelika Beer, Daniel Marc Cohn-Bendit, Véronique De Keyser, Hélène Flautre, Monica Frassoni and Joost Lagendijk, on behalf of the Verts/ALE Group, on breaches of human rights in Iran (B6-0116/2004);
- Michael Gahler and Bernd Posselt, on behalf of the PPE-DE Group, on Iran (B6-0118/2004);
- André Brie, Giusto Catania, Umberto Guidoni, Tobias Pflüger and Eva-Britt Svensson, on behalf of the GUE/NGL Group, on the situation in Iran (B6-0121/2004);
- Cristiana Muscardini, on behalf of the UEN Group, on Iran (B6 0124/2004).
– Mr President, the health of a nation is measured using various different indicators: the rights of women, the freedom of expression of its press, the democratic nature of its political institutions and the strength of its civil society.
We in Europe regard Iran as a great country. Its deeply rooted culture – and I would even go so far as to say at times its genius – is reflected in its art, its literature and in the strident voice of its civil society. It is a great country that Europe respects.
Today, on the basis of these indicators, Iran is in poor health. A year ago, a few of us visited Iran and hoped, at election time, that the reformers that had been struck off the list of candidates would be reinstated. We were cruelly disappointed. Today, many of us hope that the women of Iran will regain the freedom to wear what they want, the freedom to laugh, the freedom to listen to music and the freedom to hold an opinion and, for example, to hold office as judges. But this is almost a detail.
Today we are concerned – and this urgent motion for a resolution proves it – for three reasons. Today, minors are being sentenced to death in Iran and one, Ateqeh Rajabi, aged 16, has been hanged. Freedom of expression of the press or on the Internet no longer exists. The motion includes the names of journalists who have been arrested, among them Omid Memarian, whom I had personally invited to visit the European Parliament in November. Stonings continue to take place despite the moratorium on stoning which I am still waiting to evolve into real legislation, and the dialogue between the European Union and Iran on human rights has not yet advanced beyond words.
Out of respect for this great country, I would like this situation to change. For the last two days, since tabling this motion, I have been inundated with letters from the Iranian Embassy saying, ‘No, your sources are not reliable, none of this is happening’. Iran should prove that, ‘none of this is happening’ and thus remain a partner which, in terms of both human rights and politics, we in the European Union can continue to value.
Mr President, worrying reports are again coming out of Iran, in this case concerning a 16 year-old girl who has been publicly hanged for ‘acts incompatible with chastity’. Iran leads the international rogues’ gallery when it comes to executions. They are leaders with little to recommend them. This House always condemns executions, wherever they take place. We shall continue to do so, especially where minors are concerned. Execution is completely unacceptable and contravenes all the international conventions.
The Iranian Government has recently intensified its hounding of journalists and dissidents. Quite a few journalists have disappeared or have been imprisoned, tortured and killed. We must vigorously condemn this development and demand that those who are still alive be released, or that their families be informed.
The so-called human rights dialogue that we have been conducting with Iran for quite a few years has failed, and we must recognise the fact. It must either be concluded or be considerably redefined. Has it produced any results? No, we cannot point to any progress. We owe the Iranian people a strong EU commitment in Iran to democracy and human rights. If there is no progress in this area, it is, in the view of myself and of the Group of the Alliance of Liberals and Democrats for Europe, quite impossible to imagine any kind of association agreement with Iran.
Mr President, ladies and gentlemen, we are discussing the human rights situation in Iran for the first time since the recent elections to this House. This debate has been prompted by deep concern at the deterioration of the situation, a concern echoed by the Council in October.
It would appear that the increasing number of reports of death sentences being imposed is only the tip of the iceberg. Scarcely any opportunities remain for us to really monitor what is happening. Four months after the parliamentary elections in Iran, we are faced with a situation in which a deliberate clampdown is being implemented against the small freedoms won and the progress achieved over recent years, such as freedom of movement for women, journalists, pupils and students, and in which the Iranian parliament systematically rejects government bills seeking to improve the rule of law, such as those relating to gender equality.
In this context, I should like to stress that announcements of expected improvements – and we have received a great many letters from Iran’s Ambassador to Brussels too – are not enough on their own. It is true that all progress, no matter how small, towards improving the human rights situation for those affected and those in danger is to be welcomed, but, to be quite frank, I must say that I find it far from satisfactory for a government bill on the suspension of stonings merely to be announced.
We must fight to ensure that stonings are not merely suspended but actually outlawed. In my opinion, statements that the Iranian Parliament, the Majlis, has been presented with a bill on suspending the death sentence for juveniles do not go far enough. After all, this means that in general the death sentence will continue to be legitimate and legal, and that cannot be the position adopted by this House. In this case as well, therefore, we welcome progress, but as yet this progress hardly corresponds to our ideas of democracy and the rule of law.
This parliamentary term has seen the European Parliament, for the first time in its history, set up an interparliamentary delegation for relations with the Islamic Republic of Iran. Despite the deterioration in the human rights situation, or rather precisely because of it, we have set up and supported this delegation. We in this House seek to make use of the few instruments available to us to provide help and to build contacts with the Iranian parliament. The Group of the Greens/European Free Alliance has assumed the chairmanship of this delegation, and despite all the problems I look forward to the cooperation between this House and the Majlis. We must endeavour to move dialogue forward so that those who fight as democrats in Iran hear a strong voice of support from Europe.
Mr President, during the previous parliamentary term I was rapporteur for Iran, a task which I tried to perform with a great deal of good will and also a certain amount of faith in the Iranian authorities. This was made easier by the fact that Iran had a reform-minded Parliament throughout that period, we were initially able to establish good contacts with it.
Over the years, however, there have been moves not only to deprive the public systematically of the small freedoms that have just been mentioned, but also to bring pressure to bear even on members of the parliament, especially those from the judiciary and from the conservative sections of the clergy. As a result of this, unfortunately, this year has seen an increase in the number of reports of death sentences being carried out, including those imposed on juveniles, such as the 16-year-old girl who was hanged in August. It is of course out of the question for us to accept such a state of affairs.
It is therefore right and proper that there should be at present no plans for a Partnership and Cooperation Agreement. If we are to be able to make a contribution, our Delegation for relations with Iran needs to attempt to make contact not merely with the parliament, but also with civil society. It is important that we should show those in Iran who want change – and there are many of them – that we are not merely observing them, but that we are also attempting to build contacts, as by doing so we will give them the courage to try to improve conditions from the inside. I agree that we should not take interventionist action from the outside, but that we should instead strengthen the forces which exist within Iran itself, so that they can build their own democracy.
Mr President, today, this Parliament once again intends to express its indignation at what is happening in Iran – the sustained discrimination against women, the torture, the censorship, the imprisonment of people who are not punishable according to European standards, the executions and, in particular, the killing of children. Although the aggressive and ultra-conservative Iranian Government is supported by only a minority of the population, it has little reason to worry about Europe’s solidarity with the Iranian people. The justified condemnations from Europe are overtaken by a practice of a completely different nature. Last week, the French press office AFP reported that the EU’s three largest Member States have forged a mutually advantageous agreement with Iran. In exchange for a restriction on Iranian developments in the area of atomic energy and possibly nuclear weapons, the Iranian democratic opposition in exile would remain on the list of terrorist organisations. In no way do we have a problem with these exiles, but the Iranian regime does. Applying the designation of ‘terrorist’ to organisations should not be something to be bartered with. While the neighbouring countries Iraq and Afghanistan are handled extremely roughly, why is everyone acting as if this government in Iran has eternal life?
Mr President, ladies and gentlemen, I believe that it is a good thing that the European Parliament should act to ensure that freedom and justice prevail, not only in Europe – since in our continent too there are some countries where even today, unfortunately, freedom is lacking – but also throughout the world. I think that this is one of our duties, one of our principal goals. Therefore, I consider it our duty to take a particular interest in those areas where there is the greatest risk of the most fundamental human rights not being respected. Iran is certainly one of these areas and we must therefore consider our commitment to this country to be an absolute priority.
I would like to add, however, that recent reports have on more than one occasion proved to be totally contradictory. This leaves us with a picture of the current situation without any definite certainties. I say ‘definite certainties’, because we certainly have some idea already.
In these last few days, the Iranian authorities have stated that the information in our documents does not correspond to the truth. On this point, naturally, I cannot be in total agreement, but it seems likely that a few inaccuracies have been included. I certainly do not believe that we should take what the Iranian authorities say as the gospel truth, as we know that in the past, and perhaps now too, this country has certainly not distinguished itself for its transparency and democracy.
I believe, however, although this is perhaps not complying precisely with the rules of this Chamber, that it would now be wise to propose a postponement of the vote on this resolution. We should delay voting to another part-session, obviously not very far in the future, when we have succeeded in obtaining rather more accurate data. I do not intend, moreover, to call into question everything said by the Iranian embassy. In fact, the Iranian embassy sent a letter to our President Mr Borrell yesterday – I have a copy of it – following up on correspondence with Mrs Svensson, in which it contests the content of our resolutions.
I had thought that it was still not clear whether the death penalty was still inflicted on minors in Iran. According to the Iranian authorities, though, it would seem that in the last two years all capital punishment of minors has been suspended. In view of this, therefore, I propose that the vote be postponed to a later date, and that meanwhile we listen again to the Iranian authorities in order to have a more precise picture and to be able to reflect on our vote more calmly and collectedly. In any case, if we proceed to a vote, the UEN Group will obviously vote in favour of this resolution, while I will abstain in the light of what I have just said.
Mr President, the laws of history and geography are not easily set aside. Throughout history Iran, or Persia, has always been one of the most important countries in the global region in which it is situated. This will remain the case in future, and the country is of tremendous importance, particularly for Europe.
It is precisely for this reason, however, that we must push for human rights to be monitored closely, as long-term stability can only be achieved on the basis of human rights, not at the cost of such rights. I must therefore object most strongly to Mr La Russa’s proposal, as if this House were to postpone human rights resolutions every time it received a letter from an embassy, it would make no progress whatsoever with its work in this field. We will, of course, maintain dialogue with Iran; since Iranian diplomats already appear to be following our moves so closely, however, I can tell them right now, as part of this debate, that they should inform the judiciary, politicians and administration of their country that this House has frequently discussed human rights violations in the past. This was followed by regime change, with those who committed these violations of human rights and repressions bitterly regretting having chosen the wrong side.
For many years, we held intense debates criticising the Iron Curtain and the regime behind it, as well as denouncing human rights violations. Today many of those who suppressed human rights during this time would be glad to have not done so or to be able to undo their actions.
We must therefore continue to focus a spotlight on events, as the only protection we can offer victims of persecution is that we will hold debates on issues, that we will face facts, and that we will bring these facts to the public’s attention. We must, of course, take the utmost care in doing so, which is always difficult when too many names are mentioned. The massive scale on which human rights are violated in Iran and the suppression of the freedom of the press, as well as the continued inclusion of the death penalty in the Penal Code, and – although they are perhaps not carried out today – the legal status accorded to stonings and the failure to prohibit them, as rightly noted; these are facts, and from them we cannot turn away. I therefore recommend that this resolution be adopted.
.  Mr President, I wish to add a point to the wise words just spoken by Mr Posselt and by the vast majority of those who spoke before, a point that I feel is extremely important. I refer to the overwhelmingly urgent need to remove the name of the ‘People’s Mujahedeen’ from the list of terrorist organisations. We finally have documentary proof, issued by Agence France Presse, that the term 'terrorist organisation' exists solely as a negotiating tool with Iran, as a bargaining chip with the Iranian authorities, that this has no basis in verifiable fact, that it is an affront to justice, that it is an affront to truth and that it is an affront to all those people involved in the struggle for peace and freedom in the noble country of Iran. This, then, is the appeal that I should like to make to the European institutions and to all of you, ladies and gentlemen: it is essential that the ‘People’s Mujahedeen’ be removed immediately from the list of terrorist organisations.
– Mr President, the sovereign imperialist powers which either supported or encouraged extreme religious fanaticism to take hold in numerous countries bear a tremendous responsibility. I am replying to the last speaker but one from the other side. In August and September 1988, thousands of progressive patriots, communists, trade unionists and democrats, including 38 leading cadres of the Tudeh Party of Iran, were executed, brutally tortured or imprisoned. There was, of course, no such consideration for them at that time.
The situation is truly intolerable. We express our solidarity with the people of Iran. We believe that the people themselves must bring down this regime. We also support the request submitted to the UN by the families of the victims of the 1988 slaughter for information about the fate of their relatives who disappeared. Nonetheless, I would point out that we face a new Iraq-type plan announced by the United States of America, which named Iran as one of the countries of the axis of evil. This plan has been adopted by ΝΑΤΟ, integrated into the general 'Middle East' plan agreed at the ΝΑΤΟ summit in Istanbul last June and accepted by the European Union. These forces are endeavouring, using as a pretext human rights, which are indeed dishonoured in Iran, or the production of nuclear weapons by Iran, to secure the consent or tolerance of the people to the unleashing of new wars, not for human rights, but in order to control the region and its oil.
This time, we warn you, the people will not fall into the trap. All of you dreaming of a new Iraq will be sorely disappointed, because the whole of mankind will rise up.
Mr President, ladies and gentlemen, this is an important debate and one that is not only about the irrefutable fact that Iran is a fundamentalist state where human rights are frequently violated. This is also a debate in which it must be stated quite clearly that two things must never be forgotten if we are to bring progress to other countries outside the EU. Firstly, equal opportunities and equality before the law must be implemented in the EU itself, where much remains to be done, to put it mildly. Only then will we have the moral right to reprimand others. Secondly, as the doctor’s creed says, ‘first do no harm’.
It is not difficult to adopt a resolution, but it is difficult to dispute facts that are unacceptable in terms of the European system of values we claim as our own. It should not be forgotten that the European system of values and the system of values that exists in Iran – a system of values bound up with the country’s religion – are two quite disparate worlds. Any attempt at taking short cuts in rebuilding this system may lead to unrest, with a legitimate goal proving to be the cause of even greater tragedies for the Iranian people. I am sure the House is full of good intentions, but we will not be able to make genuine improvements to the lives of the Iranian people by issuing condemnations or imposing isolation of any kind. The only way to achieve progress is through gradual development, and any attempts to cut short this process cannot fail to result in tension and a further closing off of the country’s system and regime. Any real influence we have on events inside Iran is extremely limited.
Whilst on the subject of human rights, it is worth taking this opportunity to present the other side of the story, which has had an impact right here at the heart of Europe. The system of values upon which European civilisation was built, and upon which European and Latin cultures were built, is now being rejected by this very House. This is also a short cut. It means all the nations and all the Member States of the European Union are still being forced to accept models imposed by a minority as the only politically correct ones. This is another approach that cannot fail to result in tension if unnecessary short cuts are taken, and this tension may be one of the key reasons why the European Union is unable to create a genuinely firm foundation for the edifice you wish to construct. In conclusion, therefore, I should like to warn against condemning and admonishing others as long as we remain incapable of putting our own backyard in order.
Mr President, it is not only Iran’s domestic affairs we are talking about today. We are discussing a country that is finishing work on an atomic bomb and on devices able to launch such bombs at Israel and at American bases. This poses the threat of supraregional conflict.
What image do we have of Iran today? One made up of a whole variety of aspects, such as the sentencing to death of teenagers, as referred to by previous speakers, public executions and stonings. This is not a matter of a European system of values, Mr Pęk, it is a matter of indisputable human values. We hear of executions on a daily basis, as if we were reading reports of road accidents in Europe. The figures are as follows: 22 executions were carried out in October, and 120 over the course of six months. These figures hide human tragedies that statistics may not fully reveal, and the situation is deteriorating, as those who favour a tough line increasingly have the say in Iran.
We should not allow a debate on persecution to pass without reference to an issue which has not yet been raised before this House. To my great surprise, Mr Pęk did not mention it either. I have in mind the persecution of religious minorities and of Christians. For example, 80 Christians were arrested in Teheran on 11 September. It is a shame that this escaped Mr Pęk’s attention. The situation we are discussing is a kind of never-ending story that just goes on and on. This being the case, Mr Meijer is entirely right to say that the inclusion of certain bodies, for example the People’s Mujahideen, in the list of terrorist organisations would be a mistake, as these are the very people who are fighting against the regime. The European Parliament must bring pressure to bear on Iran, and I should like to praise those Members of this House who lead the way on this issue and monitor developments in the field.
Mr President, as you are no doubt aware, the General Affairs and External Relations Council recently adopted conclusions on human rights in Iran. These conclusions are unequivocal: despite the commitment made by the Iranian Government to reinforce human rights and to promote the rule of law, very little progress has been made. That is, moreover, the reason why the Union decided in principle in September to co-sponsor the resolution on the human rights situation in Iran that Canada intends to table at the United Nations General Assembly.
Nevertheless, we believe that it is crucial – and I am sure that most of the Members here today would agree – to continue our efforts to establish a constructive and long-term relationship between the European Union and Iran. Seen in this light, the dialogue with Iran is an important tool for encouraging the democratic process, and we are determined to pursue this dialogue, which was initiated in December 2002 to consider in particular human rights. It is a useful tool for making contacts, not only with influential representatives of the judiciary, but also with representatives of Iranian civil society. I should like furthermore to underline the visits that the United Nations Special Rapporteurs on human rights have made to Iran since this dialogue began.
I clearly heard Mrs De Keyser’s comment that this dialogue amounted only to words. I heard Mrs Malmström suggest that we should, as it were, draw it to a close. This is not our position, not because of the extent of the results achieved at this stage – such results can only be assessed in the long term – but rather because of an absence of viable alternatives. We have also entered into discussions with Iran on economic and trade issues and held a number of negotiating sessions in the hope of reaching a trade and cooperation agreement. Nevertheless, in the light of increasing concern, particularly about nuclear matters, these discussions have been suspended for some time. I think that answers Mr Gahler’s suggestion.
As you are aware, the issue of the development of the Iranian nuclear programme continues to be dealt with at international level. In parallel, the Union has given its blessing to the negotiations currently being conducted in Vienna by the United Kingdom, France and Germany on the idea of a nuclear package. The Council of Ministers is obviously better placed than we are to report on this, if required, and also to respond to Mr Casaca’s point on the MKO, since the list in question is drawn up on the initiative of the Member States by the Council itself and the Commission does not make proposals in this field.
I will finish, Mr President, by saying, on behalf of the Commission, that the Iranians are perfectly aware of the fact that all of the political, nuclear, trade and human rights issues that we have just debated are inextricably linked and that, broadly speaking, we are in favour of constructive engagement, but that on no account does this mean granting Iran a kind of enabling it to act irresponsibly in the areas that are giving your Parliament, the Commission and, I am sure, the Council serious cause for concern.
Yes, Mr Casaca, you had requested the floor. In accordance with the Rules of Procedure, you may ask a question or make a comment, but you must be very brief.
Mr President, let me make things clear. I had the opportunity of an audience with the Council on the subject of relations between the EU and Iran. I had the opportunity to hear with my own ears that the Council deemed this dialogue dead in the water. I am therefore extremely surprised to see the Commission, against all logic, wishing to revive something that is no more than a completely failed project and criticising those Members of this House who spoke very well on the subject.
Thank you very much, Mr Casaca.
The debate is closed.
The vote will take place after the debates.
The next item is the debate on the following five motions for resolutions presented by:
- Johan Van Hecke, on behalf of the ALDE Group, on Guantánamo (B6-0114/2004);
- Panagiotis Beglitis, Véronique De Keyser and Pasqualina Napoletano, on behalf of the PSE Group, on Guantánamo (B6-0115/2004);
- Kathalijne Maria Buitenweg, Hélène Flautre and Jean Denise Lambert, on behalf of the Verts/ALE Group, on Guantánamo (B6-0117/2004);
- Bernd Posselt and José Ribeiro e Castro, on behalf of the PPE-DE Group, on Guantánamo (B6-0119/2004);
- André Brie, Willy Meyer Pleite, Roberto Musacchio and Tobias Pflüger, on behalf of the GUE/NGL Group, on Guantánamo (B6-0122/2004).
Mr President, there are two main concerns highlighted in this resolution: the denial of fair trials and the maltreatment of prisoners. We reiterate two underlying commitments against which these concerns must be evaluated. Firstly, one of the prime duties of democracies is to protect their citizens with resolve and to fight terrorism firmly and tenaciously. Secondly, both the EU and the United States have to ensure the right to freedom, democracy, the rule of law and human rights. If either of us fights a war on terror in a way that breaches these fundamental principles, the terrorists have won. Consequently, this Parliament demands that both EU and non-EU prisoners at Guantanamo Bay – including five of my London constituents – be tried, without delay, in a fair and public hearing and by a competent, independent and impartial tribunal – not by military commissions.
The US Supreme Court has said that the protection provided under the US constitution applies, but the present Administration is frustrating implementation of that judgment. What real action is the EU taking to convince the US in its – and our – own interest to obey the rule of law? Would this not be easier if the UK was not also holding prisoners without charge or trial?
With regard to the well-documented harsh and coercive treatment at Guantanamo Bay, Abu Graib and elsewhere, what is happening to morality as well as legality? Some, including me, would say that torture is taking place. Internees at Belmarsh in England are literally being driven mad by indefinite incarceration. The former UK ambassador to Uzbekistan has highlighted how reliance is being place on torture-induced evidence. Are these the standards that we wish to accept? I look forward to hearing how the EU is acting forcefully to stop this moral and legal rot.
Mr President, it is good that the European Parliament should debate the issue of the prisoners in Guantánamo and adopt a resolution on such a bloody violation of international rights and international law.
This is not our first resolution on the subject and we have made some progress since the first one we approved in February 2002. That first text began with a macabre irony, reiterating the European Parliament’s firm solidarity with the United States in the fight against terrorism, with full respect for the rights and freedoms of the individual. Of course at that time it was all to justify American actions by blaming what was happening in Guantánamo on a lack of definitions and the need to update the Geneva Convention.
Looking back two and a half years later, that Resolution was a scandal. Fortunately, two years later, we adopted the Andreasen report’s Recommendation to the Council, which was much more appropriate.
The text proposed to us today may be politically correct, although it seems to me to be excessively sterile. We are still treating with kid gloves what is a radical denial of the rule of law and respect for the rules established by the international community for maintaining peace, and, above all, we fail to say that what we called for seven months ago has received nothing more than disdain and silence from the United States.
The aim of my speech is, therefore, to condemn the crime being committed in Guantánamo, and also to condemn the hypocrisy and double standards of many bodies of the European Union, including the European Parliament, when demands are being made and dialogue blocked with the country in which Guantánamo is an enclave and, at the same time, it is stated that together with the United States we form the same community of values.
This folly is demonstrated by what is happening in Guantánamo and if that is the community of values we share, you can count me out. My community of values, the community of values I fought for in Spain under 40 years of dictatorship promoted and sustained by Washington, is something else. It is a different community of values, which many of us believe in: quite simply the one enshrined in the European Constitution.
Mr President, Commissioner, ladies and gentlemen, our group’s position on this matter is clear and unequivocal. On the one hand, we are aware of the threat posed by terrorism at the moment, of the horrors of global terrorism, of the challenges that it presents and the fact that, as I have often said, it is the greatest current threat to human rights and to fundamental rights. We express again our solidarity with the victims of the appalling terrorist attacks of 11 September and of 11 March this year in Madrid.
We are aware that it is the main duty of democracies to combat terrorism and to dismantle its networks. On the other hand, we cannot contradict the very values that we seek to uphold and that we affirm. We must be able to show that we uphold these values at all times, particularly on the front line in this battle. We therefore deplore and condemn the cases of maltreatment and inhumanity in the treatment of prisoners, as referred to just now.
We regret the fact that we must vote in favour of this resolution but, given the testimonies that have come to light, we have no alternative, because we must always show consistency when we affirm our values and rights. We are indeed convinced that this is also the guiding principle of the North American culture to which so many ties bind us. We accept the decisions and recommendations made by the Supreme Court and, in reference to the article published in the New York Times, we should like to see the guidelines set out by President Bush and Secretary of State Rumsfeld followed to the letter. In that way, maltreatment will not take place, the cases that have come to light can be investigated and all prisoners can be given a fair trial and can be treated with the values that we affirm and the fundamental rights that we defend.
Mr President, ladies and gentlemen, I passionately hope that next Tuesday the American people will defeat Mr Bush’s extreme right government. That would be the quickest way to put an end to the medieval treatment being suffered by the prisoners of war in Guantánamo.
That government has taken a step backwards from civilisation in favour of barbarism, through pre-emptive war. We are talking about the collateral damage resulting from pre-emptive war, such as the humiliation of prisoners of war in Guantánamo, where the Geneva Convention is not respected, where people are denied the right to a public and fair trial, to legal representation, and people are tortured. We already have the testimonies of people who have been tortured.
What are we Europeans waiting for? Yesterday this Parliament gave a lesson in the sensitivity of managing the protection of freedoms. So the old Europe cannot remain silent in the face of an administration responsible for the ignominy of having prisoners of war bound and gagged in truly medieval dungeons. The old Europe cannot tolerate that. We must therefore speak out clearly, and I agree with my fellow Spaniard, who has said that this resolution is important, but that it is very mild. We must speak out more loudly against the ignominy of Guantánamo.
Mr President, the fight against all kinds of terrorism and against all terrorists is a key goal for both the international community and the European Union. I deliberately say against terrorists and all kinds of terrorism, as I object to references to ‘terrorism’, which imply that this is a uniform phenomenon and suggest a mistaken view of the world. We must, however, be clear about the fact that this fight can only be fought and won on a legal basis. So, even though both the Group of the European People’s Party (Christian Democrats) and European Democrats and this House stood firmly behind the USA when the Taliban regime had to be overthrown and action taken against terrorists, we say a categorical ‘no’ to what is happening in Guantánamo.
The unfortunate fact is, Mr Meyer Pleite, that the conditions prevailing in Iran are not at all reminiscent of the Middle Ages. In the Middle Ages there was a legal system, albeit one very different to ours, whereas what prevails in Iran is utter lawlessness. We are calling for the prisoners in Guantánamo to have access to international or national courts, or at any rate to independent courts, for them to be able to receive visits freely and for them to be afforded all rights guaranteed to them under international humanitarian law. This has nothing to do with the relativisation of terrorist ambitions; it is a prerequisite for fighting terrorism effectively. The USA is one of the oldest democracies in the world, and it has brought freedom and democracy to many European countries. Without the enormous support of the USA and our alliance with it, we would never have been able to bring down the Iron Curtain, and many of the Members of this House today would not be here if the USA had not pursued a policy of democracy throughout the world. I therefore call on the United States of America to stand firmly by our side in the fight against injustice and dictatorships, but to do so on the basis of international law and human rights.
Mr President, nearly 200 people, including five British nationals, have been released since the prison was created. This means that all these people were held against their will for up to two years, without being told why. They were tortured, denied access to family, friends or legal representation, and in the end they were not charged with any crime. How can any civilised democratic society not only justify but also condone this? If a country like Iran, for instance, did this to an American citizen, I am sure George Bush would be the first to condemn it.
One of my constituents, Moazzam Begg, who is detained in Guantanamo Bay, wrote a letter to his family which got through uncensored. It details a string of abuses. This, along with other evidence from former prisoners and people who have worked there, paints a disturbing picture of what is going on. There must be an immediate independent investigation into the allegations. All the detainees at Guantanamo Bay have been held in unacceptable legal limbo for far too long.
. Mr President, the fight against terrorism is undoubtedly one of the major challenges facing our society and the whole of the international community, but it is also clear that it requires us to answer crucial questions about the way in which terrorism can enter into conflict with the promotion and protection of human rights. The Union’s position on this is simple and clear: moreover, it is the same position that all of you without exception have just reaffirmed in this debate. The fight against terrorism has to take second place to respect for human rights, and not the reverse.
As far as the situation of the approximately 550 people still being detained at Guantanamo Bay is concerned, the Commission, as such, does not have the authority to intervene on their behalf, but that does not stop us from monitoring the situation carefully. Bilaterally, the Member States have also expressed their concerns to the United States about the way in which their nationals are being treated.
The recent judgment of the United States Supreme Court in the Rasoul v. Bush case was an important first step towards restoring the protection of fundamental human rights. The United States Supreme Court in fact ruled that United States courts had jurisdiction to consider challenges to the legality of the detention of foreign nationals captured abroad in connection with hostilities and incarcerated at Guantanamo Bay. That being the case, it is regrettable that in the procedures begun before the military review panels, specially set up, following this ruling, to examine the status of combatant, the detainees are not permitted to be represented by lawyers.
The European Union has stressed that anti-terrorist measures should go hand in hand with an unconditional ban on all forms of torture and cruel, inhuman and degrading treatment. The International Pact on Civil and Political Rights admittedly allows states to derogate from certain rights in an emergency and under certain conditions, but some rights are inviolable and should be respected under all circumstances, such as the right not to be tortured and the right not to be arbitrarily detained. These obligations, which are also enshrined in the United Nations Convention Against Torture and the Geneva Conventions, have to be respected in any event.
In the case of those accused of being part of the Taliban or Al Qaeda, whether they are being held at Guantanamo or elsewhere, the international community should, in our view, reaffirm its full and unremitting support for the rules of international law, including humanitarian law and rules on human rights. Real progress can only be made in the fight against terrorism if we ensure that all parties respect these values.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place next.
Mr President, there have been a number of developments which we should take into account. After consulting the other groups, I therefore propose replacing recital N.
... 'welcomes clarification from the Iranian authorities concerning the case of the 13-year-old Zhila Izadi, allegedly sentenced to death by stoning, and the sentencing of her 15-year-old brother, Bakhtiar, to 250 lashes, that both have been unconditionally released without further pursuit of their case'.
We shall proceed to the vote on:
(1)
I declare the session of the European Parliament adjourned.